Case 2:21-cv-01996-FMO-AS Document 1-2 Filed 03/04/21 Page 1 of 28 Page ID #:33




        EXHIBIT A
        Case 2:21-cv-01996-FMO-AS Document 1-2 Filed 03/04/21 Page 2 of 28 Page ID #:34
                                                                                  19S1CV26274
                                                                                  19STCV26274
                                 Assigned
                                 Assignedfor
                                          forall
                                              allpurposes
                                                  purposesto: to: Stanley
                                                               Stanley    Mosk
                                                                       Mosk    Courthouse,
                                                                            Courthouse,       Judicial
                                                                                        Judicial       Officer:
                                                                                                 Officer:       Mel
                                                                                                          Mel Red   Red Recana
                                                                                                                  Recana

    Electronically
    Electronically   ED by
                        by Superior
                           SuperiorCourt
                                    Courtofof
                                           Cahifnrnia, C.cuinty
                                              Caiitnrnia,       ofof
                                                          Colinly  Los Angeles
                                                                     Los       on 0712912019
                                                                         Angeles  on 07/2912019
                                                                                             11:42     AM Sherri
                                                                                                   AM Sherri
                                                                                                 11:42            R. Cartor,
                                                                                                             R. Cartor,       Executive
                                                                                                                        Exocutivo         Officer/Clerk
                                                                                                                                  OfficcrlClcilc of Court.ofbyCourt, by M. DarelDeputy
                                                                                                                                                               M. Darel.Deputy           rk


                1     Christine Haw(SBN
                      Christine Raw   (SBN289351)
                                              289351)
                      Email:  chaw@slpattomey.com
                      Email: Chaw@slpanome     y.com
               2      Tionna Dolin
                      Tionna  Dolin(SBN
                                    (SBN299010)
                                            299010)
                      Email: tdolin@slpattorn
                      Email:  tdolin@slpattomey.com
                                               ey.com
               3
                      STRATEGIC
                      STRATEGIC LEGAL PRACTICES,
                                              PRACTICES, APC
               4      1840
                      1840 Century
                            Centuiy Park   East,Suite
                                     Park East,   Suite 430
                                                      430
                      Los Angeles,CA
                      Los Angeles,  CA90067
                                          90067
               5      Telephone:
                      Telephone:      (310)
                                      (3     929-4900
                                         10) 929-4900
                      Facsimile:
                      Facsimile:      (310)  943-3838
                                      (310) 943-3838
               6
                       Attorneys for Plaintiffs
               7       JASON J. ARNOLD and MELISSA L. ARNOLD
                       JASON
               8
                                                  SUPERIOR COURT OF THE STATE OF CALIFORNIA
               9
                                                                          COUNTY OF LOS ANGELES
             10
             10

C            11
                      JASON J. ARNOLD and MELISSA L.                                                   CaseNo.:
                                                                                                       Case No.:
             12       ARNOLD,
             13
             '3                                                                                        Hon.
                                              Plaintiffs,                                              Dept.
                                                                                                       Dept.
             14
                             VS.
                             vs.

             15                                                  COMPLAINT FOR VIOLATION OF
                      FCA USUS LLC;
                                LLC;ORANGE
                                    ORANGECOAST
                                              COASTCHRYSLER
                                                      CHRYSLER STATUTORY
                                                                 STATUTORY OBLIGATIONS
                                                                           OBLIGATIONS
             16       DODGE JEEP RAM;
                                    RAM; and
                                         and DOES
                                             DOES 1I through 10,
                      inclusive,
             17
                                                                                                       JURY TRIAL DEMANDED
             18                            Defendants.
                                           Defendants.

             19

             20
             20

             21
             2!

             22

             23
             23

             24

             25

             26
             26

             27

             28
             28



                                                                     COMPLAINT;JURY
                                                                     COMPLAINT; JURY TRIAL
                                                                                     TRIALDEMANDED
                                                                                           DEMANDED
           Case 2:21-cv-01996-FMO-AS Document 1-2 Filed 03/04/21 Page 3 of 28 Page ID #:35




              1              Plaintiffs
                             Plaintiffs allege as follows:
                                        allege as follows:

              2                                                 PARTIES
                                                                PARTIES

              3              1.
                             I.         used in
                                     As used  in this  Complaint,the
                                                  this Complaint, theword  'Plaintiffs" shall refer to Plaintiffs
                                                                      word"Plaintiffs"                 Plaintiffs JASON

              4       J. ARNOLD and MELISSA
                         ARNOLD and MELISSA L.
                                            L. ARNOLD.

              5              2.     Plaintiffs are residents
                                    Plaintiffs are residents of Los Angeles
                                                             of Los         County, California.
                                                                    Angeles County, California.

              6              3.         used in
                                     As used in this Complaint, the word "Defendant" shall refer to
                                                                         "Defendant" shall       to all Defendants
                                                                                                    all Defendants

              7       named in
                            in this Complaint, unless otherwise specified.
                                    Complaint, unless

              8              4.     Defendant
                                    Defendant FCA US LLC
                                              FCA US                 FCA")isis aa corporation
                                                     LLC ("Defendant FCA")                     organized and
                                                                                   corporation organized and in

              9       existence
                      existenceunder  thelaws
                                underthe  laws of the State
                                               of the State of  Delaware and
                                                            of Delaware       registered with
                                                                         and registered        the California
                                                                                         with the  California

             10       Department of Corporations
                      Department of Corporations to  conductbusiness
                                                  to conduct businessininCalifornia.
                                                                          California. At all  times relevant
                                                                                         all times   relevant herein,
                                                                                                              herein,

             11       Defendant
                      Defendant was engaged in the
                                was engaged          business ofofdesigning,
                                                the business        designing,manufacturing,   constructing,
                                                                               manufacturing, constructing,

             12       assembling, marketing, distributing,
                      assembling, marketing, distributing, and         automobiles and
                                                           and selling automobiles and other       vehicles and
                                                                                       other motor vehicles and

             13       motor         components in Los Angeles County.
                            vehicle components
                      motor vehicle

             14              5.     Defendant
                                    Defendant ORANGE                DODGE JEEP
                                              ORANGE COAST CHRYSLER DODGE      RAM ("Defendant
                                                                          JEEP RAM

             15       OC")  is an
                      OC") is  an unknown business entity organized and in existence
                                  unknown business                         existence under  the laws
                                                                                     under the   laws of
                                                                                                      of the
                                                                                                         the State
                                                                                                             State of
                                                                                                                   of

             16                    Atallalltimes
                      California. At         timesrelevant
                                                    relevantherein,  Defendantwas
                                                             herein,Defendant  was engaged      the business
                                                                                    engaged in the  business of
                                                                                                             of selling

      Li
             17       automobiles
                      automobiles and automobile components,
                                  and automobile components,and
                                                             and servicing  and repairing
                                                                  servicing and  repairing automobiles
                                                                                           automobiles in
                                                                                                        in Los

             18       Angeles County.
Cl)

             19              6.     Plaintiffs are ignorant
                                    Plaintiffs are  ignorant of
                                                             ofthe
                                                                the true  names and
                                                                     truenames  and capacities of the
                                                                                      )acities of      Defendants sued
                                                                                                   the Defendants sued

             20       under
                      under the
                            the fictitious names DOES 1 to 10.
                                fictitious names           10. They
                                                               They are sued pursuant
                                                                    are sued pursuant to
                                                                                       to Code of Civil
                                                                                          Code of       Procedure
                                                                                                  Civil Procedure

             21   I   section 474.
                      section       When Plaintiffs
                              474. When               become aware
                                          Plaintiffs become  aware of
                                                                   of the
                                                                       the true
                                                                            true names  and capacities
                                                                                  names and  capacities of  the
                                                                                                        of the

             22       Defendants
                      Defendantssued
                                 suedasasDOES
                                          DOES1 I to  10, Plaintiffs
                                                   to 10,            will amend
                                                          Plaintiffs will  amend this  Complaint to
                                                                                  this Complaint to state
                                                                                                    state their true
                                                                                                                true

             23       names and capacities.

             24                                              FACTUAL
                                                             FACTUAL BACKGROUND
                                                                     BACKGROUND

             25              7.      On or about June 2, 2014, Plaintiffs
                                           about June                      purchased a 2014 Dodge Journey
                                                               Plaintiffs purchased               Journey vehicle

             26       identification        3C4PDCBG8ET257089 (hereafter
                                     number 3C4PDC8G8E1257089
                      identification number                               "Vehicle"or
                                                               (hereafter"Vehicle"  or "Subject
                                                                                       "Subject Vehicle"),

             27            Defendant OC,
                      from Defendant OC, which was manufactured
                                         which was manufacturedand
                                                                andor  distributedby
                                                                    ordistributed  byDefendant
                                                                                     DefendantFCA.  The
                                                                                               FCA. The

             28       Vehicle     purchased or
                              was purchased
                      Vehicle was                              for personal,
                                               used primarily for
                                            or used                 personal, family,      householdpurposes.
                                                                               family,ororhousehold  purposes.



                                                   COMPLAINT; JURY TRIAL
                                                   COMPLAINT;      TRIAL DEMANDED
       Case 2:21-cv-01996-FMO-AS Document 1-2 Filed 03/04/21 Page 4 of 28 Page ID #:36




          1                 purchased the
                  Plaintiff purchased      Vehicle from
                                       the Vehicle  from aa person
                                                            person or
                                                                   or entity engaged in
                                                                      entity engaged in the   business of
                                                                                         the business  of

          2       manufacturing, distributing, or selling
                                 distributing, or         consumer goods at
                                                  sellingconsumer        at retail.
                                                                            retail.

          3              8.      In connection with
                                 In connection withthe  purchase, Plaintiff
                                                    the purchase,           received an
                                                                  Plaintiff received an express written warranty,
                                                                                        express written

          4       including       year/36,000 miles
                  including aa 33 year/36,000       bumper to
                                              miles bumper to bumper warranty and
                                                              bumper warranty         year/] 00,000 miles
                                                                              and a 5 year/100,000

          5       powertrain warranty, which
                  powerirain warranty,       coversthe
                                       whichcovers  the engine and transmission. Defendant undertook to
                                                        engine and

          6       preserve ormaintain
                  preserve or maintain the  utility or performance
                                        theutility                 of the
                                                       performance of     Vehicle or to provide compensation
                                                                      the Vehicle               compensationif
                                                                                                             if

          7       there  is aa failure
                  there is               in utility
                                failure in             performance for aa specified
                                                    or performance
                                            utility or                    specified period of time.
                                                                                    period of  time. The warranty
                                                                                                     The warranty

          8       provided, in                                     defect developed
                                                   in the event aa defect
                            in relevant part, that in                               with the
                                                                          developedwith      Vehicle during the
                                                                                         the Vehicle

          9                period, Plaintiffs
                  warranty period,                  deliver the
                                              could deliver
                                   Plaintiffs could              Vehiclefor
                                                             the Vehicle forrepair  services to
                                                                             repairservices      Defendant's
                                                                                              to Defendant's

         10       representative and
                  representative and the  Vehicle would be repaired.
                                      the Vehicle

c.)      11               9.     During the             period, the
                                              warranty period,
                                         the warranty            the Vehicle  contained or
                                                                      Vehiclecontained   ordeveloped   defects,
                                                                                            developed defects,

         12                          limitedto,
                                not limited
                  including but not          to,defects   related to
                                                 defects related   to the   electrical system;
                                                                       the electrical   system; defects related to the
                                                                                                defects related    the
ac 6
         13       totally  integrated power module (TIPM);
                  totally integrated                                causing the maps
                                                            defects causing
                                                   (TIPM); defects                    to be
                                                                                maps to      intermittently locked;
                                                                                         be intermittently

         14   —defects
               defectscausing
                       causingthe failure
                                the       and/or
                                    failure      replacement
                                            and/or           of the
                                                   replacement       radio assembly;
                                                                 of the_rdIp         defects causing_internal_
                                                                              asbly;4efects_causinginternaL.

         15       radio
                  radio malfunction; defects               performance of Recalls
                                                       the performance
                                     defects requiring the                        R61 and/or
                                                                          Recalls R61        R65; defects
                                                                                      and/or R65;  defects
U-
(r
-        16
         1        requiring the
                  requiring     updating of
                            the updating of the   radio software;
                                             the radio                      causing the sunroof
                                                                    defects causing
                                                         software; defects              sunroof to  leak; defects
                                                                                                to leak;   defects

 z       17       causing the GPS
                  causing the GPS(global                            malfunction; defects
                                          positioning satellite) to malfunction;
                                  (global positioning                                    requiring radio
                                                                                 defects requiring        updates;
                                                                                                    radio updates;
ae
         18       defects
                  defects causing   badsmell
                          causingaabad  smellfrom   the HVAC;
                                              from the        defects causing
                                                        HVAC; defects          the illumination
                                                                      causing the                of the
                                                                                    illumination of      check
                                                                                                     the check
Cr

         19   -
                  engine light ("CEL"); defects causing evap leak(s); defects requiring the powertrain control_

         20                             flashed; defects
                  module ("PCM") to be flashed;  defects causing  the storage
                                                         causing the          of Diagnostic Trouble
                                                                      storage of                    Code
                                                                                            Trouble Code

         21       ("DTC") P0456; defects
                  ("DTC") P0456;  defects related          sunroof; and/or
                                                      the sunroof;
                                          related to the            and/or any other defects
                                                                           any other          described in the
                                                                                      defects described     the

         22       Vehicle's
                  Vehicle's repair               defects substantially
                                            Said defects
                            repair history. Said                        impair the
                                                         substantially impair  the use, value, or
                                                                                   use, value,    safety of the
                                                                                               or safety     the

         23       Vehicle.

         24               10.     Plaintiffs  suffereddamages
                                  Plaintiffs suffered          in a sum to be proven
                                                       damages in             proven at
                                                                                     at trial
                                                                                        trial in an amount that is
                                                                                              in an

         25           less than $25,001.00.
                  not less

         26               II.
                          II.     All       ofcorporate
                                       acts of
                                  All acts               employees as
                                               corporate employees    alleged, were
                                                                   as alleged, were authorized or ratified
                                                                                    authorized or ratified by an

         27       officer, directoror
                  officer, director ormanaging agent of
                                      managing agent    the corporate employer.
                                                     ofthe

         28

                                                                      2
                                                 COMPLAINT; JURY TRIAL
                                                 COMPLAINT;      TRIAL DEMANDED
    Case 2:21-cv-01996-FMO-AS Document 1-2 Filed 03/04/21 Page 5 of 28 Page ID #:37




       1              12.                    whether actually
                              Each Defendant whether actually or
                                                              or fictitiously        herein, was
                                                                               named herein,
                                                                 fictitiously named          was the

       2    principal, agent (actual
            principal, agent (actual or
                                     or ostensible),
                                        ostensible), or employee of
                                                     or employee    each other Defendant and in acting
                                                                 ofeach                         acting as
                                                                                                       as

       3    such principal or within
                 principal or withinthe
                                     thecourse
                                         courseand scope of
                                               and scope    such employment or
                                                         of such               agency, took some
                                                                            or agency,      some part

       4    in the      and omissions
               the acts and omissions hereinafter
                                      hereinafter set
                                                  set forth  by reason
                                                       forth by reasonof
                                                                       of which each Defendant
                                                                          which each Defendant is
                                                                                                is liable
                                                                                                    liable to

       5    Plaintiffs  forthe
            Plaintiffs for      reliefprayed
                            the relief prayed for herein.

       6                               The Totally Integrated Power Module
                                                                    Module (TIPM)
                                                                           (TIPM) Defect

       7              13. The Subject Vehicle
                          The Subject Vehicle was
                                              was factory-equipped  with aa Totally
                                                   factory-equipped with                       Power Module
                                                                            Totally Integrated Power Module

       8
       S    ("TIPM") which is located
                     which is  located under                 vehicle engine compartment. Defendant FCA
                                       under the hood in the vehicle                               FCA

       9    equipped
            equipped the  SubjectVehicle
                      the Subject Vehicle with
                                          with aa TIPM.
                                                  TIPM.

      10              14.     The TIPM  is the
                                  TIPM is   the chief component in the Subject
                                                chief component                Vehicle's power
                                                                       Subject Vehicle's power distribution
                                                                                               distribution

o     III
        I   systems and consists
            systems and consistsof
                                 of aacomputer,   relays, fuses,
                                       computer, relays,   fuses,and
                                                                  andcontrols.
                                                                      controls.The TIPM provides the
                                                                               TheTIPM

      12    primary       of voltage distribution
                    means of
            primary means                         and protection
                                     distribution and            for the
                                                      protection for      entire vehicle
                                                                      the entire vehicle and
                                                                                         and Defendant

      13    FCA acknowledges that the TIPM
            FCA acknowledges                is intended
                                      TIPM is   intended to
                                                         to provide safe, reliable,
                                                            provide safe, reliable, and
                                                                                    and centralized

      14    distribution ofpower
            distribution of powerto
                                  tothe
                                     the Subject Vehicle's electrical
                                         Subject Vehicle's electrical systems.
                                                                      systems.

      15
      IS              15.                    systems that
                              The electrical systems  that receive  powerdistributed
                                                            receivepower distributed by
                                                                                     by the  TIPM include the
                                                                                         the TIPM
4     16              safety systems,
            vehicles' safety systems,security
                                      securitysystem,  ignition system.,
                                               system,ignition  system., fuel  system,electrical
                                                                          fuel system, electrical powertrain,
                                                                                                  powertrain,

      17    and the vehicles' comfort
                              comfortand
                                      and convenience systems. These systems
                                          convenience systems.       systems control
                                                                             control components

      18    including  the air
            including the  air bags,                       wipers, headlights, taillights,
                               bags, fuel pump, windshield wipers,                          turn signals,
                                                                               taillights, turn  signals, and

      19    power windows
                  windows and
                          and doors.

      20              16.     The TIPM installed in
                                  TIPM installed in the
                                                     the Subject
                                                         Subject Vehicle is           and thus
                                                                         is defective and thus fails
                                                                                                fails to
                                                                                                      to reliably
                                                                                                         reliably

      21    control     distribute power
                    and distribute
            control and            power to
                                          to various
                                             various vehicle electricalsystems
                                                     vehicleelectrical  systems and
                                                                                and component
                                                                                    component parts.

      22              17.     As a result
                                   result of
                                          of the TIPM defect, the Subject
                                                 TIPM defect,     Subject Vehicle has hadthe
                                                                                  has had thefollowing
                                                                                              following

      23    issues:

      24              a. malfunction ofthe
                         malfunction of the radio assembly; malfunction PCM; illumination
                                                  assembly; malfunction                   ofthe
                                                                             illumination of the check
                                                                                                 check

      25              engine light;
                      engine  light;

      26              b. Multiple            issues; and,
                                  electricalissues;
                         Multiple electrical

      27              c. Numerous recalls.

      28

                                                                3
                                             COMPLAINT;      TRIAL DEMANDED
                                             COMPLAINT; JURY TRIAL
     Case 2:21-cv-01996-FMO-AS Document 1-2 Filed 03/04/21 Page 6 of 28 Page ID #:38




        1          18.     The TIPM in the Subject Vehicle is likely
                                                              likelyto  cause aa variety
                                                                     tocause     variety of electrical issues
                                                                                         ofelectrical   issues

        2        as aa loss
            such as         of headlight
                        lossof headlight function, stalling,and
                                         function, stalling, and unexpected distractions, such
                                                                 unexpected distractions, such as
                                                                                               as the vehicles
                                                                                                  the vehicle's

        3                                                        each increase
            horn or alarm sounding while on a roadway, which may each  increasethe
                                                                                therisk  ofinjury
                                                                                    riskof  injury for the
                                                                                                       the

        4   driver,             or others
                    passengers, or
            driver, passengers,    others on  the roadway.
                                          on the            The defective
                                                   roadway. The defective TIPM  imposes a substantial safety
                                                                          TIPM imposes

        5        to the
            risk to                          and surrounding drivers.
                        operator the vehicle and
                    the operator

        6          19.     Defendant FCA has instructed
                                     FCA has             employeesin
                                              instructed employees inmultiple              investigate
                                                                     multiple divisions to investigate

        7       TEPM defect.
            the TIPM         As recently
                     defeèt.As   recently as spring 2012,
                                          asspring  2012, teams      investigating vehicles
                                                                wereinvestigating
                                                           teamswere               vehicles equipped
                                                                                            equipped with
                                                                                                     with

        8       11PM not
            the TIPM     starting,having
                     not starting, havingdifficulty
                                         difficulty starting, and stalling attributed to aa malfunction
                                                    starting, and                           malfunction fuel

        9   pump relay integral to the TIPM printed circuit
                                   the TIPM                 board.
                                                    circuit board.

       10                         Defendant FCA's Knowledge of the TIPM Defect

C)     11          20.                   had superior and exclusive knowledge of
                           Defendant FCA had                                  ofthe
                                                                                 the 11PM defects,
                                                                                     TIPM defects,

       12                                          defects were
            and knew or should have known that the defects      not known by or reasonably
                                                           were not             reasonably
Ci                                                     purchased or  leased the Subject Vehicle.
                                                                 or leased
       13   discoverable by
                         by Plaintiff before Plaintiff
                            Plaintiff before Plaintiffpurchased

       14          21.               FICA's knowledge of
                           Defendant FCA's                   T1PM
                                                      of the TIPM
                                                             _    defects since
                                                                  defects since at least 2007 is _

       15   demonstrated
            demonstrated by the numerous
                         by the numerousconsumer  complaintssubmitted
                                         consumercomplaints  submittedto
                                                                       toFCAUS
                                                                          FCAUS LLC
                                                                                LLC and to

       16   NHTSA,                       recallsand
                            TIPM-relatedrecalls
                   multipleTIPM-related
            NHTSA, multiple                      and technical  service bulletins, two NI-ITSA
                                                      technical service

       17                  into TIPM-related
            investigations into                          DefendantFICA's
                                             complaints,Defendant
                                TIPM-relatedcomplaints,            FCA's exhaustive pre-release vehicle
                                                                         exhaustive pre-release

       18   testing, and FCA US LLC's
                         FCA US       exclusiveaccess
                                LLC'sexclusive  access to
                                                        topost-sale data about the performance of
                                                          post-sale data                          and
                                                                                               of and
U)

       19                       vehicles. The
            repairs made to its vehicles. The use
                                              use of  limitedrecalls
                                                  of limited  recallsand
                                                                      andTSBs  asstop-gap
                                                                          TSBsas          measures
                                                                                  stop-gapmeasures

       20   demonstrates
            demonstrates aapattern of concealment
                            patternof             andimproper
                                      concealmentand  improperdenial of the
                                                               denialof      TIPM defect by Defendant
                                                                         the TIPM

       21   FCA.

       22          22.                                 been plagued
                                         vehicles have been
                           Defendant FCA vehicles                   with severe
                                                            plagued with        TIPM problems for the
                                                                         severeTIPM

       23   past decade.

       24          23.        a result,
                           As a result, Defendant FCA has
                                        DefendantFCA  hasinitiated  multiple TIPM-related recalls to
                                                          initiated multiple

       25   address
            address safety or emissions concerns.
                    safety or

       26          24.      An automotive manufacturer's service
                                                         service bulletin            takes time
                                                                          typically takes
                                                                 bulletin typically        time to develop
                                                                                                to develop

       27       issue because
            and issue becausethe manufacturerneeds
                              themanufacturer needsto  identify and understand
                                                    toidentify                 the problem,
                                                                    understand the problem, develop and

       28

                                                        4
                                         COMPLAINT;
                                         COMPLAINT; JURY       DEMANDED
                                                    JURY TRIAL DEMANDED
           Case 2:21-cv-01996-FMO-AS Document 1-2 Filed 03/04/21 Page 7 of 28 Page ID #:39




              1   test the
                       the new  repairinstructions,
                           new repair                anddraft
                                       instructions,and  draftand
                                                               andfinalize  thebulletin
                                                                   finalizethe           beforedistributing
                                                                                bulletin before distributing it
                                                                                                              it to

              2   dealerships.

              3           25.    The defect is so widespread that TIPM  replacement parts
                                                                  TIPM replacement  parts have often been on
                                                                                          have often

              4                                    reporting from
                  national backorder, with drivers reporting      2011 to
                                                              from2011  to 2014
                                                                           2014 that  they had to wait
                                                                                 that they             weeks or
                                                                                                  wait weeks

              5   months to have their T1PMs replaced.
                                             replaced. In                Defendant FCA's
                                                        In the meantime, Defendant FCA's dealerships and
                                                                                         dealerships and

              6   auto-technicians are
                  auto-technicians     advisingmany
                                   are advising many drivers
                                                     driversnot   to drive
                                                             not to  drive their                    TIPM is
                                                                           their vehicles until the 11PM

              7             due to safety risks.
                  replaced, due

              8           26.    In October 2005, Defendant FCA
                                 In October                     issued Recall
                                                            FCA issued Recall )5V-461 for model year
                                                                              )5V-461 for

              9                     Ram 1500 4x4 vehicles to reprogram (i.e
                  ("MY") 2006 Dodge Ram                                        "flash") the TIPM-6 with
                                                                       (i.e ., "flash")
                                                                                      .,           with new

             10   software to cure a safety-related defect.

C-)          11           27.     The defect was
                                             was that
                                                 that the TIPM-6 could have incorrect transfer
                                                      the TIPM-6                               case calibration
                                                                                      transfer case calibration

             12   set points. As aa consequence,
                  set points.                    thetransfer
                                    consequence,the   transfercase
                                                               casecould
                                                                    couldshift
                                                                          shiftinto   neutralwithout
                                                                                 intoneutral         warning and,
                                                                                              withoutwarning and,if
                                                                                                                  if

             13                          not engaged,
                  the parking brake were not engaged,the
                                                      thevehicle  couldroll
                                                          vehiclecould  roll away.
C-)

             14           28.     Defendant FCA               because of
                                            FCA admitted that because of the
                                                                          thedefect,  "thevehicle
                                                                              defect,"the          couldroll
                                                                                           vehiclecould      ..
                                                                                                         roll..

                                                                                 crashwithout
                                                                                       without warning."
-

             15   away with
                       with the  transmission in
                             the transmission     the Park position
                                              in the       position and cause aa crash
                                                                    and cause                  warning."
0•

             16           29.     This defect shows that Defendant FCA
                                                                   FCA was       of the dangerous,
                                                                       was aware of     dangerous,life-
                                                                                                   life-
C.)
-     ;-




             17   threatening consequences
                              consequencesof    defectiveTIPM.
                                           ofaadefective  T[PM; Yet, despite this
                                                                Yet, despite      knowledge, Defendant FCA
                                                                             this knowledge,           FCA
-C
             18   manufactured  the next
                  manufactured the       generationTIPM,
                                    next generation TWM, the  TIPM-7, without
                                                          the TIPM-7, without resolving the module's
                                                                              resolvingthe  module's
Cl)

             19   propensity    cause life
                             to cause
                  propensity to             threatening crashes.
                                      life threatening  crashes.

             20           30. In
                              In May       Nl-TTSA'sOffice
                                     2007, NHTSA's
                                 May 2007,          Office of
                                                           of Defect  Investigation ("OD1")
                                                              Defect Investigation           opened Preliminary
                                                                                     ("ODI") opened Preliminary

             21   Evaluation
                  Evaluation PE07-027.

             22           31.         ODI had
                                  The ODI                 consumer complaints
                                          had received 53 consumer            alleging incidents of
                                                                   complaints alleging           of engine

             23   stalling in MY
                  stalling in    2007Jeep
                              MY2007  Jeep Wrangler vehicles, prompting
                                           Wrangler vehicles, prompting the                  of the
                                                                        the evaluation. Most of the stalls

             24   occurred suddenly,
                           suddenly, and
                                     and in
                                          in 12 of them
                                             12 of them aa loss of electrical
                                                            lossof electrical power causing aa loss
                                                                              power causing     loss of
                                                                                                     of vehicle

             25   lighting coincided with
                  lighting coincided with the
                                           the stalls.

             26           32. The purpose of
                                          of NHTSA's  evaluationwas
                                             NHTSA's evaluation          assess the
                                                                 wastotoassess  the frequency, scope, and safety
                                                                                    frequency, scope,

             27   consequences
                  consequencesof   the defect
                               of the          in the subject vehicles.
                                       defect in

             28

                                                                     5
                                                COMPLAINT; JURY TRIAL DEMANDED
                                                COMPLAINT;
          Case 2:21-cv-01996-FMO-AS Document 1-2 Filed 03/04/21 Page 8 of 28 Page ID #:40




                        33.             agreedtotoclose
                                The ODI agreed
                                The                closethethe evaluation
                                                             evaluation when, on July
                                                                        when, on July 3, 2007,
                                                                                         2007, FCA US LLC
                                                                                               FCA US LLC

             2   agreedtotorecall
                 agreed     recallapproximately
                                    approximately  80,894
                                                80,894 MYMY  2007
                                                          2007 JeepJeep Wrangler
                                                                    Wrangler      and
                                                                             and MY   MYDodge
                                                                                    2007      Nitro Nitro
                                                                                         2007 Dodge

             3   vehicles(NHTSA
                 vehicles (NI-ITSARecall
                                   Recall07V-291).
                                          07V-291).

             4          34.    To remedy
                                  remedythe
                                         thestalling
                                              stalling problem,
                                                     problem,   Defendant
                                                              Defendant FCAFCA  agreed
                                                                            agreed               the TIPM
                                                                                         to reprogram
                                                                                   to reprogram        the TJPM

             5   in the
                    thesubject
                        subjectvehicles
                                vehicles  with
                                        with   revised
                                             revised    software.
                                                     software.           FCA admitted
                                                                   Defendant
                                                               Defendant     FCA admitted    thatwas
                                                                                      that there     an was an
                                                                                                  there

             6    issue"with
                 "issue" withthe
                              theTIPM
                                  TIPM"that
                                        "thatcould
                                               could result
                                                   result    in engine
                                                          in an an engine
                                                                       stall stall
                                                                             whilewhile driving,"
                                                                                   driving,"       couldcould
                                                                                             whichwhich  "cause"cause

             7   a crashwithout
                 a crash withoutwarning."
                                 warning."

             8          35.    At the timethe
                                  the time theevaluation
                                               evaluation was
                                                         was    closed,
                                                             closed,     the ODI
                                                                     the ODI              230 consumer
                                                                                 had received
                                                                             had received       230 consumer

             9   complaints,two
                 complaints, twoofofwhich
                                     whichinvolved
                                            involved crashes
                                                   crashes and and  injuries.
                                                                injuries.           FCA had
                                                                              Defendant
                                                                          Defendant     FCA directly received
                                                                                              had directly  received

            10
            10   at least
                 at least279
                          279complaints
                              complaintsby by
                                           thisthis time.
                                                time.

C-)         11          36.    This recall
                               This recalldid
                                           didnot
                                               notcure
                                                   cureallall
                                                           ofof
                                                              thethe TIPM
                                                                   TIPM   defects
                                                                        defects     in '2007
                                                                                in the the '2007   Nitro,Nitro,
                                                                                                 Dodge
                                                                                             Dodge       as     as

            12
            12   demonstrated
                 demonstrated byby
                                 thethe
                                      factfact
                                            thatthat
                                                  the the
                                                      20072007 Dodge
                                                           Dodge NitroNitro was recalled
                                                                      was recalled          November
                                                                                   again inagain      2009 for 2009 for
                                                                                                 in November
 f'6
      g



I1
            13
            13   aa safety
                    safetydefect
                           defect  concerning
                                 concerning   TIPM-related
                                            TIPM-related    windshield
                                                         windshield       problems,
                                                                    wiperwiper problems,

            14
            14          37.    Becausethe
                               Because  the same
                                          same    TIPM
                                               TIPM  waswas  installed
                                                         installed in theinMY
                                                                           the 2007
                                                                               MY 2007    Nitro as
                                                                                        Dodge
                                                                                    Dodge          in the
                                                                                                Nitro  as in the

            15
            15   Vehicle,this
                 Vehicle, thisrecall
                               recalldemonstrates
                                      demonstrates   Defendant
                                                  Defendant    FCA's
                                                            FCA's     knowledge
                                                                  knowledge        defective
                                                                            of the of        TIPM inTIPM
                                                                                      the defective  the in the

 o          16   Vehicle.
                 Vehicle.
 -
 3:
  4
 cb
            17
            17          38.    This recall
                               This recalldid
                                           didnot
                                               notresolve
                                                   resolvethethe stalling
                                                              stalling    problems
                                                                       problems     caused
                                                                                caused by theby      TIPM,T[PM,
                                                                                                the faulty
                                                                                              faulty       as   as
   8
 a2
 I--
                 demonstrated                                                        7, 20087,in2008
                                                                                                 whichin which
            18
            18   demonstrated byby a consumer
                                 a consumer    complaint
                                            complaint     submitted
                                                      submitted      to NHTSA
                                                                to NHTSA       onFebruary
                                                                          onTebruary
in
Cl)

            19
            19   the complainant
                 the complainantdescribes
                                 describes   stalling
                                          stalling in ainMY
                                                          a MY
                                                            20072007  Wrangler
                                                                 JeepJeep      after having
                                                                          Wrangler          the recall
                                                                                      after the recallrepairs,_

            20       subsequentlybeing
                 and subsequently being   told
                                       told  byby a dealership
                                               a dealership     service
                                                            service     manager
                                                                    manager that thethat thehad
                                                                                      TIPM      to be
                                                                                             TIPM     replaced
                                                                                                    had  to be replaced

            21   to cure
                 to curethe
                         thestalling
                              stallingproblem
                                        problem (NHTSA
                                              (NHTSA ID ID  10217364.)
                                                        No.No. 10217364.)

            22          39.       June2007,
                               In June 2007,Defendant
                                             Defendant  FCA
                                                      FCA    released
                                                          released     an emission
                                                                   an emission recall,recall, 2007-15-E
                                                                                       Recall Recall 2007-15-E

            23
            23   (G23) on
                 (G23) oncertain
                          certainvehicles
                                  vehicles  equipped
                                          equipped withwith
                                                        the the TIPM-
                                                            TIPM-      7. The
                                                                   7. The recallrecall         to reprogram
                                                                                       was conducted
                                                                                 was conducted         to reprogram

            24
            24   the vehicles'
                 the vehicles'TIPM
                               TIPMtotoprevent
                                        prevent   a condition
                                               a condition    where
                                                           where     during
                                                                 during somesome    trips
                                                                             trips the           would have
                                                                                          the vehicles
                                                                                        vehicles       would have

            25
            25   only aa single
                          singleforward
                                 forwardgear
                                         gear   ratio
                                             ratio    available.
                                                   available.    Defendant
                                                              Defendant FCA FCA admitted
                                                                            admitted               emissions
                                                                                            that "[b]oth
                                                                                     that "[b]oth            and
                                                                                                         emissions and

            26
            26               would be
                 drivability would beaffected,
                                      affectedwhen
                                               when  vehicle
                                                   vehicle     is stuck
                                                           is stuck      in one
                                                                     in one         gear."gear."
                                                                                forward
                                                                            forward

            27
            27          40.     In May
                                   May 2008,
                                       2008,Defendant
                                             Defendant  FCA
                                                      FCA    distributed
                                                          distributed TSBTSB 08-018-08
                                                                          08-018-08 to itstonationwide
                                                                                             its nationwide

            28
            28   network  ofauthorized
                 network of  authorized  dealers
                                       dealers andand  service
                                                   service     providers.
                                                           providers.

                                                                6
                                             COMPLAINT;
                                             COMPLAINT; JURY TRIAL DEMANDED
                                                        JURY TRIAL DEMANDED
      Case 2:21-cv-01996-FMO-AS Document 1-2 Filed 03/04/21 Page 9 of 28 Page ID #:41




         1            41.     This TSB is not publicly
                                              publicly available, either in summary form or in its entirety,
                                                                            summary form

         2    because neitherDefendant
              becauseneither DefendantFCA
                                       FCA nor NI-ITSA classified the TIPM
                                           nor NI-ITSA                TIPMdefect  addressed in the TSB
                                                                           defect addressed

         3    as aa safety
              as    safety defect.

         4            42.             covered several
                              The TSB covered several2008 MY vehicles
                                                      2008MY vehicles equipped with aa TIPM-7.
                                                                      equippedwith     TIPM-7.

         55           43.     The 1rPM        purportedly resolved by
                                  TIPM defect purportedly          by this TSB involved data recording,
                                                                               involved data

         6
         6    specifically,  the inability
              specifically, the                recorddata
                                 inabilitytotorecord  data because
                                                           because of
                                                                   of TIPM
                                                                      TIPM software problems.

         7            44.     The TSB states  that "[d]ata
                                      states that          recording is
                                                   "[d]ata recording        valuable tool
                                                                      is aa valuable  toolthat
                                                                                           thatprovides assistance
                                                                                               providesassistance

         8                  difficulttotoduplicate
              in diagnosing difficult               customerconcerns.
                                          duplicatecustomer            Some of
                                                             concerns. Some of the[se]
                                                                               the[se] models ... were
                                                                                                    ...




         9    incapable of
                        of utilizing  the data
                           utilizing the       recording features
                                          data recording  features due to software
                                                                   due to software compatibility concerns
                                                                                   compatibility concerns

        10    within  the TIPM."
              within the             otherwords,
                          TIPM."InInother  words,Defendant
                                                  DefendantFCA admittedinternally
                                                           FCAadmitted  internallythat   ownersand
                                                                                    thatowners  andlessees
                                                                                                    lessees

C-)     11
        II    of       vehicles would suffer mechanical problems with their
                 these vehicles
              of these                                                      vehicles, take
                                                                      their vehicles, take the vehicles in

        12    for                                                did not show that any
                          and be told that the on board computer did
                  repair, and
              for repair,                                                              mechanical "event"
                                                                                   any mechanical "event" or
U.5
        13    "problem" had occurred.
              "problem" had occurred. Any            consumer who has
                                          reasonable consumer
                                      Anyreasonable               has taken
                                                                      taken her
                                                                            her car
                                                                                carin   for repairs
                                                                                    in for  repairs would
o
        14    view      as aa maddening scenario.
                    thisas
              view this

        15            45.     It  is troubling
                              It is             thatthis
                                      troublingthat  thisTIPM
                                                          TIPMdefect
                                                               defecthas  notbeen
                                                                      hasnot  beenclassified
                                                                                   classifiedas     safety defect.
                                                                                              as aa safety
0
        16    Although  the failure
              Although the               recorddata
                             failuretotorecord  data itself
                                                      itselfdoes
                                                             doesnot appear to
                                                                 notappear  to cause
                                                                               cause aa loss  of vehicle control and
                                                                                         loss of                 and
0
        17                                                     to record real-time data could fail
                                                       failure to
              is probably unnoticed by the driver, the failure                                fail to
                                                                                                   to record
                                                                                                      record the

        18    manifestation ofaa safety
              manifestation of          defect, such as
                                 safety defect,         stalling, that would present a
                                                     as stalling,                    a life-threatening
                                                                                       life-threatening safety
Cr
        19    hazard.
              hazard. Defendant
                      DefendantFCA
                                FCA as well as
                                    aswell  asconsumers',
                                               consumers',ability  todetect
                                                           abilityto  detectthe
                                                                             themanifestation
                                                                                 manifestationof   safety__
                                                                                               ofa asafety_

        20    defect was severely compromised by
                         severely compromised by the
                                                 the inability  torecord
                                                     inability to  recorddata caused by the defective
                                                                         data caused

        21    TIPM.

        22            46.     Because
                              Because the
                                       the TIPM installed in
                                           TIPM installed     these vehicles
                                                           inthese  vehicles is
                                                                             is the
                                                                                the same as in
                                                                                    same as  in the
                                                                                                 the Vehicle,
                                                                                                     Vehicle,

        23    Defendant FCA     aware - yet again - that the
                            was aware
                        FCA was             -           -the TIPM
                                                             TIPM installed in the Vehicle
                                                                            in the Vehicle was
                                                                                           was defective,

        24        chose aa stop-gap
              and chose    stop-gapremedy  onaalimited
                                    remedyon    limited set
                                                        set of
                                                            of vehicles.

        25            47.     Because
                              Because the  TSB was
                                       the TSB was not
                                                   not publicly            ownersand
                                                                available,owners
                                                       publicly available,        andlessees
                                                                                      lessees of
                                                                                              ofthese
                                                                                                 these

        26    vehicles were unaware
                            unaware of
                                    of the
                                        the issue  andmany
                                             issueand  manyof
                                                            ofthem
                                                               themlikely
                                                                     likely did not obtain
                                                                            did not obtain the
                                                                                           the TIPM
                                                                                               TIPM repair

        27    described
              described in the TSB.

        28

                                                                 7
                                            COMPLAINT;      TRIAL DEMANDED
                                            COMPLAINT; JURY TRIAL
       Case 2:21-cv-01996-FMO-AS Document 1-2 Filed 03/04/21 Page 10 of 28 Page ID #:42




                        48.   By proceeding with
                              By            with aa non-public TSB instead
                                                    non-public TSB  instead of   publiclyannounced
                                                                            ofaa publicly announced safety

          2    recall, Defendant
                       Defendant FCA
                                 FCA chose  toremain
                                     chose to  remainwillfully       aboutthe
                                                               blindabout
                                                     willfully blind       the manifestation of safety
                                                                               manifestation of

          3    defects that aa properly
               defects that    properly functioning TIPMwould
                                        functioning TIPM wouldhave  enabled the
                                                               haveenabled       data recorder to record.
                                                                             the data

          4             49.   Rather than disclose the
                                                   the T1PM         and offer
                                                            problem and
                                                       TIPM problem     offeran  adequate solution,
                                                                              an adequate solution,

           5             FCA attempted to conceal it
               Defendant FCA                      it by advising     network of
                                                                 its network
                                                        advising its            authorized dealers
                                                                             ofauthorized  dealers and

          6    service providers
               service providers to
                                 to update
                                    update and/or  flash the
                                           and/or flash   theTIPM instead of
                                                             TIPM instead of replacing
                                                                             replacing it.
                                                                                       it.

           7            50.   In November 2009, Defendant
                              In                Defendant FCA notified NHTSA
                                                          FCA notified       ofaa safety
                                                                       NHTSA of   safety defect

           8   affecting     windshield wiper
               affecting the windshield wiper system            vehicles equipped
                                              system on certain vehicles equippedwith   the TIPM-7.
                                                                                  with the  TIPM-7.

          9             51.
                        SI.                                            controlling the wipers could short out,
                                                                 relay controlling
                              The TIPM was defective in that aa relay

          10   causing  the wipers
               causing the  wipersto
                                   tofail,  in turn causing
                                      fail, in               impaireddriver
                                                    causing impaired driver visibility  increasing the risk of
                                                                            visibility increasing           of a

          11   crash.

ii        12            52.             FCA recalled 84,680 vehicles to reprogram
                              Defendant FCA                             reprogram the
                                                                                  the TIPM.
                                                                                      TIPM.
 D,3

          13            53.   Because the
                              Because      TIPM in the vehicles subject
                                       the TIPM                         to this recall and
                                                                subject to             and in  the Vehicle
                                                                                            in the Vehicle is the

          14   same, this
               same,        recall demonstrates
                      this recall               thatDefendant
                                   demonstratesthat  DefendantFCA
                                                               FCAknew;  at the
                                                                   knew; at  the time   thatPlaintiff
                                                                                  time that           purchased
                                                                                            Plaintiff purchased

          15   or leased  the Vehicle,
                  leased the  Vehicle, that
                                       that the
                                            the TIPM was defective.
                                                TIPM was

          16            54.   In August 2011, Defendant
                              In                        FCA distributed
                                              DefendantFCA  distributed TSB 08-053-I1 to its nationwide
                                                                        TSB 08-053-11

          17           ofauthorized
               network of            dealers and service providers.
                          authorized dealers
-C
          18            55.   This TSB is not publicly
                                              publicly available,           summary form or in its entirety,
                                                       available, either in summary

          19   becauseneither
               because        DefendantFCA
                       neitherDefendant FCA nor NI-ITSA have
                                            nor NHTSA        classified the TIPM
                                                        have classified     TIPM defect addressed in. the
                                                                                 defect addressed.n.

          20       as a safety defect.
               TSB as

          21            56.   This TSB covered numerous
                                   TSB covered          vehicles equipped
                                               numerous vehicles equippedwith  the T1PM.
                                                                          with the TIPM.

          22            57.   The T1PM was defective in that the
                                  TIPM was                       vehicle theft
                                                             the vehicle  theft alarm would intermittently
                                                                                alarm would  intermittently

          23   sound for no apparent
                            apparent reason
                                     reasonand  thevehicles
                                            andthe          would fail
                                                    vehicleswould  fail to start.

          24            58.   The TSB's purported
                                        purported fix was                    the TIPM
                                                      was to flash reprogram the TIPM with
                                                                                      with new software.

          25            59.   It  is troubling
                              It is   troublingthat  thisTIPM
                                                thatthis       defecthas
                                                          TIPMdefect  hasnot
                                                                         notbeen  classified as
                                                                             been classified       safetydefect.
                                                                                             as aa safety defect.If
                                                                                                                  If

          26   a vehicle alarm sounds during regular
                               sounds during regular operation
                                                     operation of the vehicle, it could
                                                               of the                   be so jarring
                                                                                  could be    jarring and

          27   distracting as to cause
               distracting       cause the
                                        thedriver to lose
                                           driver to lose control
                                                          control of
                                                                  of the vehicle. Once again, Defendant FCA
                                                                         vehicle. Once                  FCA

          28   chose to address
               chose to addressthis  problem internally
                                thisproblem                     than conduct
                                              internally rather than            safetyrecall
                                                                     conduct aa safety        which would have
                                                                                       recall which


                                                                 8
                                             COMPLAINT; JURY TRIAL DEMANDED
                                             COMPLAINT;
Case 2:21-cv-01996-FMO-AS Document 1-2 Filed 03/04/21 Page 11 of 28 Page ID #:43




    1                          NHTSA, and the public to
                    customers, NHTSA,
        alerted its customers,                       to the
                                                         the ongoing, repeated safety
                                                             ongoing, repeated        problems with
                                                                               safety problems with

   2    the TIPM.

    3          60.     Because the
                       Because  the TIPM
                                    TIPM installed in these
                                         installed in                        same as
                                                       these vehicles is the same asin
                                                                                     in the
                                                                                         the Vehicle,
                                                                                             Vehicle,

   4    Defendant FCA was aware, once
                  FCA was        once again,
                                      again, that  theT1PM
                                              thatthe      installed in the Subject Vehicle was
                                                      TIPM installed

   55   defective, and again chose an
        defective, and             an inadequate   stop-gapremedy
                                       inadequate stop-gap  remedyon     limited set
                                                                   onaalimited   set of
                                                                                     of vehicles.

    6          61.     Rather than disclose
                                   disclose the
                                            the TIPM problem and
                                                TIPM problem and offer
                                                                 offer an adequate solution,
                                                                       an adequate solution,

   7    Defendant FCA              conceal it
                      attempted to conceal
                  FCA attempted            it by advising
                                                 advising its network of
                                                          its network ofauthorized  dealers and
                                                                         authorized dealers

    8   service providers to update and/or flash the
                             update and/or           11PM instead
                                                 the TIPM  instead of
                                                                   of replacing
                                                                      replacing it.
                                                                                it.

   9           62.     In      2013, Defendant FCA
                          July 2013,
                       In July                 FCA initiated
                                                   initiated yet another T1PM-related
                                                             yet another              safety recall.
                                                                         TIPM-related safety

   10   Defendant FCA notified NHTSA
        Defendant FCA                that the airbag warning
                               NHTSA that            warning lamp  would incorrectly
                                                              lamp would  incorrectly illuminate
                                                                                      illuminate

  11    due to an electrical overstress
               an electrical overstresscondition
                                        condition within     OccupantRestraint
                                                  within the Occupant          Controller Module
                                                                      RestraintController Module

   12   ("ORCM"),        wouldininturn
                   whichwould
        ("ORCM"), which             turncause  theactive
                                         causethe  activehead  restraints to not deploy in
                                                          head restraints                  certain rear-
                                                                                        in certain

   13                       thereby increasing the
               collisions, thereby
        impact collisions,                     the risk
                                                   risk of injuryto
                                                        of injury       frontseat
                                                                  toaa front  seat occupant.

   14          63.     Defendant FCA recalled approximately 442,481 vehicles
                                                                    vehicles to flash the
                                                                             to flash the T1PM
                                                                                          TIPM or

  15    replace the ORCM,                  11PM was flash reprogrammed
                          as required. The T1PM
                    ORCM, as                                           in certain vehicles
                                                          reprogrammed in

  16    equipped
        equipped with
                 with the
                      the TIPM-7.
                          TIPM-7.

   17          64.     Once again,
                            again, this  recall evidences
                                    this recall evidencesDefendant  FCA's knowledge
                                                          DefendantFCA's  knowledge of
                                                                                    of the defective

   18   T1PM and shows
        TIPM and       FCA US
                 shows FCA USLLC's  repeatedattempts
                              LLC'srepeated attempts to
                                                      toemploy
                                                        employinadequate  piecemeal remedies
                                                               inadequate piecemeal remedies

   19   on the Subject
               Subject Vehicle.
                       Vehicle.

  20           65.     On August 21, 2014, the
                                           the Center
                                               Center for  Auto Safety
                                                       for Auto Safety ("CAS") submitted aa defect
                                                                       ("CAS") submitted

  21    petition to NHTSA,
        petition to        requesting that NHTSA
                    NHTSA,requesting             "initiateaa safety
                                           NHTSA "initiate          defect investigation into failures
                                                             safety defect

  22    associated
        associatedwith  the [T1PM]
                   with the          installed in
                             [TIPM] installed  in FCA
                                                  FCA US LLCSUCs,
                                                      US LLC SUCs,trucks,
                                                                   trucks,and vans beginning in the
                                                                          and vans

  23    2007 model year." The petition noted that
                                             that TIPM failures result in
                                                  TIPM failures                     ofsafety-related
                                                                       in a variety of safety-related

  24              "many of
        problems, "many ofwhich
                           which have
                                 have the potential for
                                      the potential      destructive results,"
                                                     for destructive  results," such as stalling, airbag
                                                                                such as

  25    non-deployment, failure of            shutoff: and vehicle fires.
                                   fuel- pump shutoff:
                                of fuel-

  26           66.     CAS had received
                               received at
                                        at least  70complaints
                                            least70  complaintsrelated      theTIPM
                                                                relatedtotothe  TIPMin
                                                                                     inFCA
                                                                                       FCA US
                                                                                           US LLC
                                                                                              LLC

  27                                             was the most reported outcome
                        stall/no-start condition was
        vehicles and aa stall/no-start                                         of TIPM
                                                                       outcome of TFPM failure.
                                                                                       failure.

  28

                                                          9
                                      COMPLAINT;
                                      COMPLAINT; JURY TRIAL
                                                      TRIAL DEMANDED
      Case 2:21-cv-01996-FMO-AS Document 1-2 Filed 03/04/21 Page 12 of 28 Page ID #:44




                                                                      34 report a failure to start. Two of
                                                                  and 34
             Seventeen of these complaints report engine stalling and

         2                     and one reports a vehicle fire.
             them report smoke and

         3              The• CAS petition asserts that FCA US LLC's previous TIPM-related recalls were
                    67. The-

         4   insufficient "to address the TIPM problem widespread throughout FCA US LLC's fleet,

         5                    on aa highly limited set of vehicles and circumstances."
             instead focusing on

         6          68.     Plaintiff has suffered the consequences of the TIPM failure described by CAS,

         7   and Plaintiff agrees with CAS's characterization of the TIPM problem as widespread

         8   thoughout FCA US LLC's fleet and in the Vehicle.

         9          69.     On September 3, 2014, Defendant FCA notified NHTSA of yet another TIPM-
                            On.

        10                                                                    TIPM could fail, causing
             related safety defect. This time, the fuel pump relay within the 11PM

C-)     11                            or failure to start. In
             stalling without warning or                      Defendant FCA's
                                                           In Defendant FCA's words, '[t}he
                                                                                     It)he vehicle may
p.4
        12   intermittently or permanently: not start, not start the first time, not stay running upon start,

        13   stall, or the fuel pump may stay energized upon vehicle shutdown," and "[apt
                                                                                    "[a]n intermittent or
o
        14   failed fuel pump relay could cause the engine to stall while driving and cause a crash without

        15   a warning."

        16          70.                             I4V-530 was to install a new fuel pump relay
                            The remedy under Recall 14V-530
C
        17   external to the TIPM. Defendant FCA may have decided that resolving the problem Within

        18   the TIPM was not feasible, given the extensive defects and problems within the TIPM.
U)

        19          71.     The recall
                                recall covered 188,723 vehicles equipped with the TIPM-7.

                    72.                                                         knowledge that
                                                                          FCA's knowledge
                            Yet again, this recall demonstrates Defendant FCA's           that the
                                                                                               the 11PM
                                                                                                   TIPM

        21                                                                           implement an
             in the Subject Vehicle was defective. And again, Defendant FCA chose to implement

        22   inadequate piecemeal remedy.

        23          73.     On September 8, 2014, the CAS supplemented its defect petition with

        24   additional consumer complaints about the TIPM. In the supplement, the CAS identified 24

        25   crashes from NHTSA's Early Warning Reporting ("EWR") database that the CAS believes

        26   may be related to TIPM failure. Crash reports in the EWR database are submitted by the

        27   vehicle manufacturer, demonstrating Defendant
                                                 Defendant FCA's awareness of these crashes.
        P
        28

                                                              10
                                          COMPLAINT;       TRIALDEMANDED
                                                      JURYTRIAL
                                          COMPLAINT; JURY        DEMANDED
          Case 2:21-cv-01996-FMO-AS Document 1-2 Filed 03/04/21 Page 13 of 28 Page ID #:45




              1           74.     On. September
                                      September 25,
                                                25, 2014, NHTSA's ODI opened Investigation DP 14-004 to
                                                    2014,NHTSA's

              2    evaluate
                   evaluate the CAS'sdetect
                             theCAS's detectpetition.
                                             petition.The
                                                       Theinvestigation   will "review
                                                            investigationwill   "review allegations
                                                                                        allegationsof
                                                                                                    of[TIPM)
                                                                                                       [TIPM)

              3    failures resulting in engine stall while
                                      in engine       while driving,
                                                            driving,airbdg
                                                                     airbdgnon-deployment  incidents, unintended
                                                                           non-deployment incidents,

              4    acceleration
                   acceleration and/or
                                and/or vehicle  fire in certain ... vehicles ... equipped
                                       vehicle fire          ...         ...     equipped with
                                                                                          with TIPM-7 modules and
                                                                                               TIPM-7 modules

              55   manufactured
                   manufacturedby
                                byFCA
                                   FCAUS
                                       USLLC
                                          LLCGroup
                                             GroupLLC[.]"
                                                   LLC[.]"

              6           75.     The OD1 investigation covers
                                      ODI investigation        approximately 4,800,000 vehicles equipped
                                                        covers approximately                    equipped with
                                                                                                         with

              7    the TIPM-7.
              7 I the

              8           76.     On September 30, 2014,
                                                   2014, the CAS submitted another supplement to its defect
                                                         the CAS

              9    petition,           approximately25
                              includingapproximately
                   petition, including               25 new consumer complaints about the
                                                        new consumer                  the TIPM      it had
                                                                                          TIPM that it

             10    received.

0            11           77.     With CAS's submission
                                  With CAS's submission of
                                                        ofits
                                                           its defect
                                                               defect petition and supplements,
                                                                      petitionand  supplements, and
                                                                                                and NHTSA's
                                                                                                    NHTSA's
gLi
             12    opening of
                           of the investigation, Defendant FCA    aware of
                                                           FCA is aware of an
                                                                           an of
                                                                              of the
                                                                                 the TIPM-related complaints
a),
t2 6
             13    made
                   made to
                         to the
                             theCAS.
                                CAS. This
                                     This is
                                           is in  addition to all
                                               in addition    all of                             made to
                                                                  of the TIPM-related complaints made  toNHTSA
                                                                                                         NHTSA
CJ
C)
dYi
z            14    about which Defendant
                               Defendant FCA
                                         FCA is,
                                              is,and  has been, aware.
                                                  and has       aware. At          least, Defendant FCA
                                                                       At the very least,               has
                                                                                                    FCA has
P.4 1
G 01         15                           of the consumer
                   constructive knowledge of     consumercomplaints
                                                          complaintssubmitted  toNHTSA,
                                                                     submittedto  NHTSA, which
                                                                                         which are
                                                                                               are publicly
                                                                                                   publicly
U .
-
C)           16    available on the
                                theNHTSA  website.
                                    NHTSA website.
— a
C.)


      8      17           78.       response to
                                 In response  to aa request
                                                     requestfor
                                                             forinformation  by NHTSA,
                                                                 information by        Defendant FCA
                                                                                NHTSA, Defendant FCA stated
                                                                                                     stated the
      g
             18    following  inaa December
                   following in    December 12, 2014
                                                2014 letter
                                                      letter to
                                                              toNHTSA:
                                                                NHTSA:
cn
(I)
             'Ti
             19                                       identified 709
                                 a. Defendant FCA had identified 709 reports
                                                                     reports which
                                                                             which relate
                                                                                   relate or
                                                                                          or may
                                                                                             may relate to the

            20                                   subject vehicles,
                                     TIPM in the subject vehicles, representing
                                                                   representing 199
                                                                                199unique  vehicleidentification
                                                                                    uniquevehicle  identification

            21                       numbers("VINs").
                                     numbers ("VINs").

            22                   b. FCA US LLC
                                    FCA US LLChad
                                               had identified
                                                    identified605
                                                               605consumer  complaints, made to FCA
                                                                   consumer complaints,         FCA US

            23                            which relate or may related to the
                                     LLC, which                          the TIPM .in the
                                                                             TIPM .in  the subject
                                                                                           subject vehicles,

            24                                    189 unique
                                     representing 189 uniqueVINs.
                                                             VINs. Defendant
                                                                   DefendantFCA
                                                                             FCA did
                                                                                 did not
                                                                                     not specify when
                                                                                                 when it
                                                                                                       it

            25                                these complaints.
                                     received these complaints.

            26                   c. Defendant FCA
                                              FCA had identified 104 Field
                                                      identified 104 Field Reports which relate
                                                                           Reports which relate or-may relate

            27                       to the TIPM  in the
                                            TIPM in   the subject vehicles; representing 65
                                                          subject vehicles;              65 unique
                                                                                            unique VINs.
                                                                                                   VINs.

            28                       Defendant FCA did
                                                   did not
                                                       not specify
                                                           specify when
                                                                   when itit performed
                                                                             performed these
                                                                                       these field reports.

                                                                   I
                                               COMPLAINT;
                                               COMPLAINT; JURY TRIAL DEMANDED
   Case 2:21-cv-01996-FMO-AS Document 1-2 Filed 03/04/21 Page 14 of 28 Page ID #:46




       1                  d. Defendant FCAhad
                             Defendant FCA hadidentified
                                                identified 207
                                                         207    paid
                                                             paid    warranty
                                                                  warranty     claims
                                                                           claims       related
                                                                                  related       to repair
                                                                                          to repair or    or

       2                       replacementofofthe
                               replacement      the TIPM-7
                                                  TIPM-7   module,
                                                         module,    representing
                                                                 representing     126 unique
                                                                              126 unique VINs. ViNs.

       3           79.     In 2013,
                              2013,Defendant
                                    Defendant FCA
                                             FCA   conducted
                                                 conducted     a safety
                                                           a safety recallrecall of 2011
                                                                            of 2011      and model
                                                                                    and 2012 2012 model

       4   yearDodge
           year DodgeNitro
                      Nitroand
                            and  Jeep
                               Jeep    Liberty
                                    Liberty    vehicles,
                                            vehicles,      through
                                                      through  whichwhich  it would
                                                                     it would  "flash""flash" the vehicles'
                                                                                        the vehicles'

       5   11PM. Therecall
           TIPM. The recallwas
                            was  pthmpted
                               prompted    by the
                                        by the fact fact
                                                     that that the vehicles
                                                          the vehicles could could experience
                                                                             experience         illuminated
                                                                                        illuminated

       6   airbagwarning
           airbag warninglamps
                           lamps and
                               and    restraints
                                   restraints     not deploying
                                              not deploying      in collisions.
                                                            in collisions.

       7          80.        that letter,
                          In that  letter,Defendant
                                           Defendant  FCA
                                                    FCA    stated
                                                        stated alsoalso
                                                                    that that
                                                                         it hadit identified
                                                                                   had identified  zero reports
                                                                                             zero reports of    of

       8   crash,fire,
           crash, fire,injury,
                        injury,ororfatality
                                     fatalitywhich
                                              which  relates
                                                   relates    or may
                                                           or may     relate
                                                                  relate to thetoTIPM
                                                                                  the TIPM
                                                                                       in theinsubject
                                                                                                 the subject  vehicles.
                                                                                                       vehicles.

       9   However,by
           However, bythe
                       thedate
                           dateofof that
                                 that    letter
                                      letter    consumers
                                             consumers      had submitted
                                                       had submitted      to NHTSA
                                                                     to NHTSA at least at
                                                                                       sixleast six reports
                                                                                            reports

     10
     10    describingcrashes
           describing crashesor or fires
                                fires     in the
                                      in the      relevant
                                              relevant     vehicles,
                                                       vehicles,      rendering
                                                                 rendering      Defendant
                                                                           Defendant        FCA's statement
                                                                                     FCA's statement



    1
Ii :: 2
      11

      12

      13
           erroneousififnot
           erroneous     notintentionally
                              intentionally

                             On September
                          a. On September

                              in aa MY
                                    MY 2011
                                            misrepresentative:
                                          misrepresentative:

                                          7, 7, 2013,
                                             2013,

                                       2011Jeep
                                            Jeep
                                                      a consumer
                                                   a consumer

                                                 Grand
                                                Grand
                                                                  reported
                                                              reported

                                                        Cherokee
                                                      Cherokee    (NHTSA
                                                               (NHTSA
                                                                             thatTIPM
                                                                       that "the

                                                                          ID No.
                                                                      ID No.
                                                                                  "the TIPM   fuse exploded"
                                                                                       fuse exploded"

                                                                                 10542447);
                                                                             10542447);

      14
      14                     On March
                          b. On March19,
                                      19,2014,
                                          2014,  a consumer
                                               a consumer    reported
                                                          reported      that"wire:s
                                                                   that the  the "wire:s and TIPM
                                                                                    and TIPM startedstarted




ill 1 6
     15

     16

     17
                              melting and
                              melting



                          c. On
                             On March
                                       andsmoking
                                           smoking

                                     10573426);
                              ID No. 10573426);

                                March19,
                                      19,2014,
                                          2014,
                                                    and
                                                  and   burned"
                                                      burned"



                                                 a consumer
                                               a consumer
                                                              in ainMY



                                                             reported
                                                          reported
                                                                     a MY  2012
                                                                        2012



                                                                        thatTIPM
                                                                   that the
                                                                                Dodge
                                                                             Dodge Ram Ram



                                                                             the TIPM
                                                                                       5500 5500



                                                                                        in a2012
                                                                                  in a MY
                                                                                                 (NHTSA
                                                                                            (NHTSA



                                                                                             MY 2012

     18                       Dodge  Ram5500
                              Dodge Ram  5500ha.ha. caught
                                                 caught fire fire for the
                                                              for the     second
                                                                      second      time
                                                                             time in    in a and
                                                                                     a week  week  and
                                                                                                 that thethat the

     19
     19                       consumer  had
                              consumer had   taken
                                           taken thethe truck
                                                     truck to ato a dealership
                                                                dealership       after
                                                                           after the    thefire
                                                                                     first   first fire (NHTSA
                                                                                                (NHTSA    ID   ID

     20
     20                           10573471);
                              No. 10573471);

     21
     21                   d. On JuneS,5,2014,
                             On June     2014,  a consumer
                                              a consumer    reported
                                                         reported that athat a five-car
                                                                         five-car pileuppileup occurred
                                                                                         occurred

     22
     22                       immediatelybehind
                              immediately behindher
                                                 her  because
                                                    because she she   stalled
                                                                stalled in theinmiddle
                                                                                 the middle
                                                                                       of the of the
                                                                                              road   road
                                                                                                   due to due to

     23
     23                       aa faulty
                                 faulty TIPM
                                        TIPM ininaaMY 2011Dodge
                                                   MY 2011 DodgeDurango.
                                                                 Durango.  (NHTSA
                                                                         (NHTSA    ID No.
                                                                                ID No.    10596370).
                                                                                       10596370).

     24
     24                   e. On September
                             On September 18,18, 2014,
                                              2014,    a consumer
                                                    a consumer     reported
                                                               reported       that
                                                                        that her MYher MYDurango
                                                                                     2011 2011 Durango

     25
     25                       was "smoking"
                              was  "smoking"and
                                             andthat
                                                  that a dealership
                                                     a dealership     diagnosed
                                                                  diagnosed      the problem
                                                                            the problem        as an electrical
                                                                                        as an electrical

     26
     26                       short in
                              short  in the
                                         theTIPM
                                             TIPM(NHTSA
                                                  (NHTSAID
                                                         IDNo.
                                                           No.10637171).
                                                               10637171).

     27
     27                   f. On October30,
                             On October 30,2014,
                                            2014,   a consumer
                                                 a consumer     reported
                                                            reported      a crash
                                                                     a crash causedcaused   byinaastall
                                                                                    by a stall     MY in a MY

     28
     28                       2008 Jeep
                              2008  JeepWrangler
                                         Wrangler  (NHTSA
                                                 (NHTSA IDID
                                                           No.No. 10651411).
                                                               10651411).

                                                             12
                                         COMPLAINT; WRY TRIAL DEMANDED
                                         COMPLAINT; JURY
      Case 2:21-cv-01996-FMO-AS Document 1-2 Filed 03/04/21 Page 15 of 28 Page ID #:47




                      81.       Defendant FCA has knowledge
                                          FCA has knowledge of the fact
                                                            of the  fact that
                                                                          that the defectiveTIPM
                                                                                thedefective TIPM installed
                                                                                                  installed in
                                                                                                            in

         2     the Vehicle  is prone
                   Vehicle is         to sudden
                               prone to  sudden failure because of
                                                failurebecause     the numerous complaints that
                                                                of the                          consumers
                                                                                           that consumers

         3     have made
                    made to
                          toNHTSA.
                            NHTSA.

         4            82.              of vehicles equipped with a TIPM-7
                                Owners of                                 have submitted
                                                                   TiPM-7 have           at least
                                                                               submitted at  least 240

          5    complaints to NHTSA   about electrical
                             NI-ITSA about            problemsincluding
                                           electrical problems           stalling, headlights
                                                               including stalling, headlightsturning
                                                                                              turning off,
                                                                                                      off,

         6     and failure to start—most, if     all, of
                                          if not all, ofwhich occurred with
                                                         whichoccurred withno
                                                                            no warning whatsoever to the
                                                                               warningwhatsoever

          7    driver.

          8           83.       By  the end
                                By the  end of
                                            of2011,  consumers had submitted over 100 complaints about the
                                               2011, consumers

         9     TIPM to NHTSA.
                       NHTSA.

         10           84.            of these
                                Some of       complaints describe
                                        these complaints describe dangerous situations, indicating
                                                                  dangeroussituations,   indicating that

C-,      11
         Ii    Defendant FCA  is putting
                         FCA is  puttingthe
                                         thelives      consumersand
                                             livesofofconsumers  and their  passengers at risk. When a
                                                                      theirpassengers

         12    defective T1PM suddenly fails
                         TIPM suddenly       withoutwarning,
                                       fails without warning,aa driver loses the
                                                                driverloses  the ability
                                                                                 ability to
                                                                                          to safely operate
                                                                                             safely operate

         13    their vehicle.

         14           85.       Many ofthe
                                Many of     complaints to
                                        the complaints to NHTSA      made prior
                                                                were made
                                                          NHTSA were            to the
                                                                          prior to  the sale of the
                                                                                        sale of the Vehicle

        15
        '5     to Plaintiff
                  Plaintiff.
0

-       16            86.       For years, Defendant
                                For        Defendant FCA has monitored
                                                     FCA has monitored drivers' safety-related reports to
                                                                       drivers safety-related
Ct
        17    NHTSA, which can be viewed on the NHTSA's
                     which can                          website.There
                                                NHTSAs website.  Thereare several hundred
                                                                      are several

        18    complaints on the NHTSA website and
                                NHTSA website and elsewhere online dating back to when
                                                  elsewhere online                when the
                                                                                       the TIPM-7 was
                                                                                           TIPM-7 was
U)

         19   first introduced  in 2007 model year
                     introduced in            year FCA
                                                   FCA US
                                                       US LLC
                                                          LLC vehicles.

        20            87.                as 2008,
                                As early as 2008, drivers
                                                  drivers of vehicles equipped
                                                          of vehicles equipped with     TIPM started contacting
                                                                               with the TIPM

        21    NHTSA     complainthat
                     tocomplain
              NHTSA to           that their
                                       theirvehicles
                                             vehicles were
                                                      were experiencing        of electrical issues,
                                                           experiencing a host of            issues, including
                                                                                                      including

        22    uncontrollable activityof
              uncontrollable activity ofthe  windshieldwipers,
                                         thewindshield  wipers,horn,
                                                                horn,and
                                                                      andalarm  system, and
                                                                          alarmsystem,  and the
                                                                                            the headlights

        23    and
              and taillights not
                             not working. Driversalso
                                 working. Drivers also complained
                                                        complained that
                                                                    that their  vehicles would
                                                                          their vehicles would not
                                                                                               not start
                                                                                                   start and
                                                                                                         and that

        24    the vehicles             without warning.
                  vehicles would stall without warning. By
                                                        Bythe
                                                           theend
                                                              end of 2011, over
                                                                  of2011,  over 100
                                                                                100 drivers
                                                                                    drivers had

        25    complained to NHTSA  thatthey
                            NHTSA that  theyhad
                                            had experienced
                                                experienced some combination of
                                                            some combination ofthese
                                                                                these symptoms,
                                                                                      symptoms, and

        26    dealers were
              dealers were diagnosing
                           diagnosing the  problems as
                                       the problems asstemming
                                                       stemmingfrom     defective TIPM,
                                                                from aa defective       withsome
                                                                                  TIPM, with some dealers
                                                                                                  dealers

        27    saying the TIPM was already on a nationwide backorder.
                         TIPM was

        28

                                                                13
                                             COMPLAINT;
                                             COMPLAINT; JURY TRIAL DEMANDED
         Case 2:21-cv-01996-FMO-AS Document 1-2 Filed 03/04/21 Page 16 of 28 Page ID #:48




                        88.
                        88.     Defendant FCA's knowledge
                                DefendantFCA's  knowledge ofofthe
                                                               theTIPM
                                                                   TIPMdefect
                                                                         defect  is also
                                                                              is also demonstrated by theby the
                                                                                         demonstrated

            2   fact that
                fact  thatDefendant
                           Defendant FCA
                                    FCA    studied
                                        studied andand  tracked
                                                    tracked TIPM-related issuesissues
                                                                TIPM-related    throughthrough
                                                                                         exhaustive pre-
                                                                                                exhaustive pre-
            3   releasetesting.
                release  testing.
                                In In recent
                                    recent    years,
                                           years,    Defendant
                                                  Defendant     has tested
                                                            FCA FCA        models models
                                                                      has tested  for millions          before
                                                                                               of miles of
                                                                                           for millions    miles before

            4   their release.
                their release.For
                               For  example,
                                  example,   Defendant
                                           Defendant FCAFCA employees
                                                         employees put seven
                                                                         put million miles onmiles
                                                                             seven million    multiple
                                                                                                   on multiple

            5   2011  JeepGrand
                2011 Jeep  Grand  Cherokee
                                Cherokee test test vehicles
                                              vehicles beforebefore
                                                              production. Given the
                                                                    production.     speed
                                                                                Given  theand frequency
                                                                                           speed   and frequency

            6   with which
                with which the
                            theTIPM
                                TIPMdefect
                                     defectmanifests,
                                            manifests,it isit not
                                                              is not
                                                                  plausible that that
                                                                     plausible   this testing wouldwould
                                                                                       this testing not have
                                                                                                          not have

            7   alertedDefendant
                alerted Defendantto to
                                     thethe existence
                                         existence      of TIPM
                                                   of the  the TIPM  defect.
                                                                 defect.      Defendant
                                                                         Only Only      FCA however,
                                                                                   Defendant         has
                                                                                             FCA however, has
            8   access
                access totoitsitspre-release
                                   pre-release
                                             testing data.data.
                                                 testing

            9           89.     DefendantFCA
                                Defendant FCAalso
                                              also  receives
                                                  receives datadata about
                                                                about how how
                                                                          its vehicles are performing
                                                                                its vehicles          in the in the
                                                                                             are performing

           10
           I0   days,weeks,
                days, weeks,and
                              and months
                                months     after
                                       after theythey  are sold.
                                                  are sold. Defendant FCA collects
                                                                 Defendant         information
                                                                           FCA collects        from both
                                                                                          information from both

C.)        11
           11   driversand
                drivers anddealerships,
                            dealerships,   including
                                        including     through
                                                  through     complaints,
                                                          complaints, warranty claims,claims,
                                                                           warranty     replacement parts parts
                                                                                               replacement
P-[
.c4 gg          data,and
                      andother
                          other  aggregated
                                          datadata sources.                         access to access
                                                                                              this
           12
           12   data,          aggregated      sources.      Defendant
                                                        Defendant FCA has
                                                                       FCAexclusive
                                                                             has exclusive           to this
d
u
r          13
           13   information  also.
                information also.
<
     A     14
           14           90.     DefendantFCA
                                Defendant FCAisiscollecting
                                                  collectingoldold TIPM
                                                                 TIPM   parts
                                                                      parts thatthat  beenbeen
                                                                                 havehave  replaced, in an in• an
                                                                                                replaced,
e os       15
           15   effort to
                effort to keep
                          keepthose
                               those  parts
                                    parts   away
                                          away    from
                                               from    public
                                                    public     scrutiny.
                                                           scrutiny.           FCA is
                                                                         Defendant
                                                                     Defendant     FCArequiring anyoneanyone
                                                                                         is requiring  who   who
Fr4
           16
           16   wantstotopurchase
                wants     purchase   a new
                                  a new    TIPM
                                        T1PM     from
                                              from    Defendant
                                                   Defendant FCAFCA
                                                                to agree to return
                                                                     to agree      to Defendant
                                                                                to return       FCA theFCA the
                                                                                          to Defendant

cr:" s     17
           17   old TIPM
                old TIPM that
                          thatisisbeing
                                   beingreplaced.
                                          replaced.
     —                          This requirement
                                     requirementaffects
                                                  affects non-FCA mechanics                       who seek
           18
           18           91.                             non-FCA mechanics     and private
                                                                          and private individuals
                                                                                            individuals who seek
cn
           19
           19      keepthe
                to keep theoriginal
                            original  TIPM
                                    TIPM   parts
                                         parts forfor
                                                   anyany reason,
                                                       reason,      including
                                                               including but not
                                                                              butlimited to examining
                                                                                   not limited        those those
                                                                                               to examining

           20
           20   partsfor
                parts fordefects.
                          defects.

           21
           21           92.     In addition,
                                   addition,the
                                             theowners
                                                 ownersofof these
                                                          these    vehicles
                                                                vehicles already have have
                                                                             already  paid for thefor
                                                                                            paid   original
                                                                                                      the original

           22
           22        parts,and
                TIPM parts, andshould
                                 should
                                      notnot have
                                          have     to give
                                               to give     up their
                                                       up their personal property
                                                                    personal      in order
                                                                              property   into buy ato buy a
                                                                                            order

           23
           23   replacementpart;
                replacement part;  this
                                 this   amounts
                                      amounts     toabusive
                                              to an         tactic.tactic.
                                                     an abusive

           24
           24           93.     Notwithstandingthe
                                Notwithstanding thehistory
                                                    historyofof TIPM
                                                             TIPM    problems
                                                                   problems     in vehicles,
                                                                            in its its vehicles,
                                                                                             Defendant FCA FCA
                                                                                                 Defendant

           25
           25   chosetotobegin
                chose     begininstalling
                                 installing
                                          thethe TIPM
                                              TIPM     in 2007
                                                    in 2007    model
                                                            model yearyear
                                                                       vehicles and continued
                                                                            vehicles          to installtothe
                                                                                     and continued         install the

           26
           26   T[PM into vehicles
                TIPM into vehiclesthrough
                                   throughthethe 2014
                                               2014 model year.
                                                      model  year.

           27
           27           94.     Given the
                                Given  therepeated,
                                           repeated,  severe
                                                    severe    problems
                                                           problems      that plagued
                                                                    that plagued the T1PM
                                                                                       the in its vehicles,
                                                                                           TIPM    in its vehicles,

           28
           28   DefendantFCA
                Defendant FCAunderstood
                              understoodthatthat
                                              the the TlPMs
                                                  TIPMs  posed a heightened
                                                             posed          risk of risk
                                                                    a heightened    problems  for
                                                                                         of problems for

                                                                  14
                                               COMPLAINT; JURY TRIAL
                                               COMPLAINT; JURY TRIAL DEMANDED
                                                                      DEMANDED
       Case 2:21-cv-01996-FMO-AS Document 1-2 Filed 03/04/21 Page 17 of 28 Page ID #:49




           1   consumers
               consumers and DefendantFCA
                         andDefendant      wasparticularly
                                       FCA was particularly aware
                                                            awareof
                                                                  of and onthe
                                                                     andon  thelookout
                                                                                lookout for  early indicia
                                                                                         for early  indicia

          2    of TIPM problems.
               of TIPM problems.

          3                       Defendant FCA's Failure to
                                            FCA's Failure  to Disclose     TIPM Defect
                                                              Disclose the TIPM

          4           95.     FCA US LLC has never disclosed  theTIPM
                                                   disclosed the TIPM defect  toPlaintiffs
                                                                      defect to Plaintiffs prior to
                                                                                                 to the

           5   purchase
               purchase of
                        of the Subject Vehicle
                           the Subject Vehicle or at any
                                               or at any point                                         and
                                                                                of the Subject Vehicle and
                                                         point during ownership of

          6    Defendant FCA has never instructed its dealerships
                         FCA has                                   to disclose
                                                      dealerships to  disclose the TIPM defect
                                                                                theTIPM defect to drivers or
                                                                                               to drivers

          7    potential purchasers or lessees
               potential purchasers    lesseesof  vehiclesequipped
                                               ofvehicles  equippedwith  theTIPM.
                                                                   with the TIPM.

           8          96.     The TIPM        was not known or
                                       defect was
                                  TIPM defect                  reasonably discoverable
                                                            or reasonably               to the
                                                                          discoverable to   thePlaintiffs
                                                                                               Plaintiffs

           9   before purchase or lease,
                      purchase or  lease,or
                                          or without                         first hand and exposing
                                             without experiencing the defect first

         10    themselves to an unreasonable safety risk.
                                unreasonable safety  risk.

0        11           97.                   has remained silent even as
                              Defendant FCA has                      as it  issued aa service
                                                                         it issued    servicebulletin,
                                                                                              bulletin,

         12    conducted
               conducted internal investigations, and saw the TIPM
                                  investigations, and              replacement parts go on national
                                                              TIPM replacement
Cl),
C-)
         13    backorder and hundredsof
                         and hundreds ofcomplaints  for effected
                                         complaintsfor           vehicles were
                                                        effected vehicles werelodged withNHTSA.
                                                                               lodgedwith NHTSA.
C-)
         14           98.     Defendant FCA's  refusal to
                                        FCA's refusal   to publicly acknowledgethe
                                                           publiclyacknowledge  thedefect
                                                                                    defecthas  created
                                                                                           has created
p.4
          15   widespread confusion.
               widespread confusion. Defendant
                                     DefendantFCA's  failure to
                                               FCA's failure  to notify
                                                                 notifyconsumers,  dealerships, or auto-
                                                                        consumers, dealerships,
0

C-)       16   technicians prevents
               technicians preventsthe  TIPM problem
                                    theTIPM  problem from  being efficiently
                                                      from being             diagnosed. Drivers
                                                                 efficiently diagnosed. Drivers often do not
0
          17   realize that the symptoms they are experiencing are
                                              are experiencing are due
                                                                   dueto
                                                                       to the TIPM defect
                                                                           theTIPM defect or
                                                                                          or that prompt

          18                       ensure they
                      is needed to ensure
               action is                   they do not experience
                                                do not experience stalling, headlight loss,
                                                                  stalling, headlight  loss, or
                                                                                             or other dangerous
                                                                                                other dangerous
(ID

         19    symptoms
               symptoms in              Likewise, the lack of
                            the future. Likewise,
                         in the                            of information makes itit less
                                                              information makes       less likely
                                                                                           likely that  dealerships
                                                                                                   that dealerships

         20    and                  will be able to diagnose
                   auto-technicians will
               and auto-technicians                 diagnoseand
                                                             andfix   the TIPM
                                                                 fix the  TIPM defect,
                                                                               defect, or advisePlaintiffs
                                                                                       or advise Plaintiffs

         21              dangersof
               about the dangers    driving the Subject
                                 of driving     Subject Vehicle.

         22           99.                 of Defendant
                              As a result of DefendantFCA's               silence, Plaintiffs
                                                       FCA's inaction and silence,            were entirely
                                                                                   Plaintiffs were

         23    unaware
               unaware that Plaintiffs purchased, and continue to drive,
                            Plaintiffs purchased,                        an unsafe
                                                                  drive, an        and unreliable
                                                                            unsafe and unreliable vehicle.

         24           100.
                      100. AsAs DefendantFCA
                              Defendant        knows,a areasonable
                                          FCAknows,                person would consider the
                                                         reasonableperson                the TIPM
                                                                                             TIPM

         25    defect important and would
                      important and would not
                                          not purchase or lease
                                              purchase or          vehicle equipped
                                                          lease aa vehicle equipped with
                                                                                    with the TIPM
                                                                                             11PM defect

         26    were the defect
                        defect disclosed  in advance,
                               disclosed in  advance,or  would pay
                                                      or would pay substantially less for
                                                                   substantially less for the vehicle.

         27    I/I
               ///

         28    'II
               ///

                                                                15
                                             COMPLAINT; JURY TRIAL DEMANDED
                                             COMPLAINT;
      Case 2:21-cv-01996-FMO-AS Document 1-2 Filed 03/04/21 Page 18 of 28 Page ID #:50




                                   TOLLING
                                   TOLLINGOF  THESTATUTES
                                           OFTHE  STATUTESOF LIMITATION
                                                          OFLIMITATION

          2            101.   To the extent
                                     extent there
                                             thereare  anystatutes
                                                   areany                limitationapplicable
                                                           statutesofoflimitation   applicableto
                                                                                               toPlaintiffs'
                                                                                                  Plaintiffs'

          3   claim—including, withoutlimitation,
              claim—including, without limitation,his  express warranty,
                                                   hisexpress  warranty, implied warranty, and
                                                                         implied warranty,     fraudulent
                                                                                           and fraudulent

          4                       running of the limitation
              omission claims—the running                   periods have been
                                                 limitation periods            tolled by
                                                                         been tolled  by equitable
                                                                                         equitable tolling,
                                                                                                    tolling,

          5   class
              class action  tolling (e.g. American
                    action tolling        American Pipe
                                                   Pipe rule)
                                                         rule) by the filing
                                                               by the         ofVelasco
                                                                       filing of Velasco et al v. Chrysler Group

          6   LLC, United States
              LLC, United States District Court, Central District
                                 District Court,         District of CaliforniaNo.
                                                                  ofCalifornia     2;13-cv-08080-DDP-
                                                                               No.2; 13-cv-08080-DDP-

          7   VBK    November 1,
                  onNovember
              VBK on          1, 2013,
                                 2013, the  discovery rule,
                                        the discovery rule, fraudulent  concealment rule, equitable
                                                             fraudulent concealment

          8   estoppel,
              estoppel, equitable  tolling and/or repair rule.
                        equitable tolling

          9       A.          Discovery Rule
                              Discovery Rule Tolling
                                             Tolling

         10            102.    Plaintiffs had no
                               Plaintiffs had no way
                                                 way of
                                                     ofknowing about Defendant's
                                                        knowingabout Defendant's deception with respect
                                                                                 deception with  respect to

Li3      11   the TIPM Defect until
                  TIPM Defect untilthe
                                    thedefect
                                       defect manifested
                                              manifested itself and Defendant was unable
                                                         itselfand                unable to
                                                                                         to repair
                                                                                            repair it
                                                                                                   it after

11       12   a reasonable
                reasonable number
                           number of
                                  of repair attempts.

         13            103.
                       103.   Within     tithe period of
                                     the time
                              Within the                     applicable statutes
                                                      of any applicable statutesof
                                                                                 oflimitation,
                                                                                     limitation, Plaintiffs
                                                                                                 Plaintiffs could

         14
         14   not have discovered through the exercise of
                                                       of reasonable diligence that Defendant were
                                                          reasonable diligence

         is
         15                                                of herein and concealing the companies' true
                             Defect and conduct complained of
              concealing the Defect

         16   position with respect to the
                       with respect    the TIPM
                                           TIPM Defect.

         17
         17            104.
                       104.   Plaintiffs didnot
                              Plaintiffs did notdiscover,  and did
                                                 discover,and  didnot
                                                                   not know
                                                                       knowof,
                                                                            of,facts
                                                                                factsthat wouldhave
                                                                                      thatwould havecaused
                                                                                                     caused a

         18   reasonable
              reasonableperson
                         person to
                                 to suspect thatDefendant
                                    suspectthat  Defendanthad  concealedinformation
                                                           hadconcealed   informationabout
                                                                                     aboutthe
                                                                                           theTIPM
                                                                                              TIPM

         19                     Vehicles, which
              Defect in the FCA Vehicles, which was
                                                was discovered by Plaintiffs
                                                    discovered by            shortly before
                                                                  Plaintiffs shortly before this
                                                                                            this action
                                                                                                 action was
                                                                                                        was

         20   flied.

         21
         2!            105.            wasunder
                             Defendantwas
                       105. Defendant      underaacontinuous
                                                   continuous duty  to disclose
                                                              duty to  disclose to Plaintiffs  the true
                                                                                   Plaintiffs the

         22   character, quality, and
              character, quality, and nature
                                      natureof
                                             of the FCA Vehicles
                                                 theFCA Vehicles suffering
                                                                 suffering from the TIPM Defect, and
                                                                                    TIPM Defect, and the

         23
         23   inevitable repairs, costs,
                                  costs, time, and monetary
                                         time, and monetary damage
                                                            damageresulting  from the
                                                                   resultingfrom   theTIPM
                                                                                      TIPM Defect.
                                                                                           Defect.

         24
         24                           SomePertinent
                                      Some           PortionsofofPlaintiff's
                                           PertinentPortions      Plaintiff'sRepair
                                                                             RepairHistory
                                                                                    History

         25
         25            106.       following
                             Thefollowing
                       106. The           is is a brief
                                             a brief    summaryofof
                                                     summary             pertinentportions
                                                                    somepertinent
                                                                  some             portions of
                                                                                            ofthe
                                                                                               the Subject
                                                                                                   Subject

         26
         26   Vehicle's repair history.

         27
         27            107.  On
                       107. On oror aboutDecember
                                  about   December2,
                                                   2,2015,
                                                      2015, with 16,598 miles on the odometer,
                                                            with16,598               odometer,Plaintiff
                                                                                               Plaintiff

         28
         28   presented
              presentedthe  SubjectVehicle
                        theSubject  Vehicleto
                                            toDefendant's
                                              Defendant'srepair   facility Scott Robinson Chrysler Dodge
                                                          repair facility


                                                                 16
                                            COMPLAINT; JURY TRIAL DEMANDED
                                                       JURYTRIAL
    Case 2:21-cv-01996-FMO-AS Document 1-2 Filed 03/04/21 Page 19 of 28 Page ID #:51




            Jeep
            JeepRam
                 Ramin
                     inTorrance,
                       Torrance,California
                                 California with
                                            with complaints
                                                 complaints of the Vehicle's
                                                            of the Vehicle's FOB key not working
                                                                                         working and
                                                                                                 and

        2   the maps
                maps feature
                      featureof
                             of the
                                 theradio
                                     radioassembly
                                           assemblynot
                                                    notfunctioning.
                                                        functioning.Defendant's
                                                                     Defendant'srepair
                                                                                 repairfacility
                                                                                        facility confirmed

        3   Plaintiffs'  concernsand
            Plaintiffs' concerns  anddetermined
                                      determinedthat
                                                 thatthe
                                                      theradio
                                                          radioassembly
                                                                assemblyand
                                                                         andkey
                                                                             keyneeded
                                                                                 neededtotobe.
                                                                                            be. replaced.

        4   The key was
                    was replaced and a new radio assembly was ordered. Those repairs were conducted

        5   under warranty.

        6           108.  On
                    108. On oror aboutJanuary
                               about   January8,8,2016,
                                                   2016, with
                                                         with17,616
                                                              17,616 miles
                                                                     miles on
                                                                           on the odometer,
                                                                                  odometer,Plaintiff
                                                                                            Plaintiff

        7   presented
            presented the
                       theSubject
                          SubjectVehicle
                                  Vehicle to
                                           toDefendant's
                                             Defendant's repair
                                                          repair facility  Scott Robinson Chrysler Dodge
                                                                  facility Scott

        8   Jeep Ram
            Jeep Ram in
                      in Torrance,
                         Torrance,California
                                   California for installation
                                                  installationof
                                                               ofthe
                                                                  theradio
                                                                      radioassembly
                                                                            assembly ordered
                                                                                     ordered on the

        9   previous repair visit
                            visit as
                                  as well
                                     well as
                                          as for
                                             for performance
                                                 performance of
                                                             of Recall
                                                                Recall R61,
                                                                       R61, related to the ABS
                                                                                           ABS connector.
                                                                                               connector.

       10   Defendant's repair facility
                               facilityperformed
                                        performedthe
                                                  theRecall
                                                     Recalland
                                                            andinstalled
                                                                installedthe
                                                                          theradio
                                                                              radioassembly.
                                                                                    assembly. Those
                                                                                              Those

U      11
       II   repairs were conducted
                         conducted under
                                   under warranty.
                                         warranty.

       12          109.  On
                   109. On oror aboutFebruary
                              about   February6,6,2017,
                                                   2017, with
                                                         with32,231
                                                              32,231 miles on the odometer,
                                                                     miles on     odometer,Plaintiff
                                                                                            Plaintiff

       13   presented
            presented the
                       the Subject
                           SubjectVehicle   toDefendant's
                                   Vehicle to Defendant'srepair
                                                          repair facility  Scott Robinson Chrysler Dodge
                                                                  facility Scott

      14    Jeep
            JeepRam
                 Ramin
                     in Torrance,
                        Torrance, California with complaints
                                  California with complaints the  sunroofleaking
                                                              the sunroof leakingand
                                                                                 and the
                                                                                      the GPS
                                                                                          GPS part of
                                                                                                   of the

      15    radio assembly
                  assembly not
                           not working.
                               working. Dealer's
                                        Dealer's repair
                                                 repair facility was unable
                                                        facility was unable to
                                                                            to confirm
                                                                               confirm the sunroof

      16    complaint but
                      but performed Recall R65
                                           R65 which was a radio software
                                               which was         software update.
                                                                          update. The repair was
                                                                                             was

      17    performed under warranty.         -




      18           110.  Onororabout
                   110. On      aboutMay
                                      May4,4,2017,
                                              2017,with
                                                   with35,685
                                                        35,685 miles
                                                               miles on
                                                                     on the
                                                                        the odometer,
                                                                            odometer,Plaintiff
                                                                                      Plaintiff

      19    presented
            presented the
                       theSubject
                          SubjectVehicle
                                  Vehicle to
                                           toDefendant's
                                             Defendant'srepair
                                                         repair facility  Scott Robinson Chrysler Dodge
                                                                 facility Scott

      20    Jeep
            Jeep Ram
                 Ramin
                     in Torrance,
                        Torrance,California
                                  California again
                                             again with
                                                   with complaints of
                                                                   of the radio assembly
                                                                                assembly not
                                                                                         not working
                                                                                             working

      21    and the
                the check
                    check engine
                          enginelight
                                 light being on.
                                             on. This
                                                 This time, the repair facility again replaced
                                                                       facility again  replaced the radio

      22    assembly and determined that there was
                                               was aa small
                                                      small evap
                                                            evap leak.
                                                                  leak. The other repairs were performed

      23    under warranty.

      24           111.  Thereafter,Plaintiffs
                   111. Thereafter,  Plaintiffscontinued
                                                continuedtotoexperience
                                                              experience symptoms
                                                                         symptoms of
                                                                                  of the
                                                                                     the T1PM
                                                                                         TIPM Defect

      25    despite Defendant's representations that the various defects were repaired.

      26           1 12. Plaintiffs
                   112.   Plaintiffs  discoveredDefendant's
                                    discovered   Defendant'swrongful
                                                             wrongfulconduct
                                                                      conductalleged
                                                                              allegedherein
                                                                                      herein on
                                                                                             on or
                                                                                                or about
                                                                                                   about

      27    April  2019when
            April 2019 when they
                             they requested
                                  requested aa buyback
                                               buyback and/or
                                                       and/orrestitution
                                                              restitution of
                                                                          of the
                                                                             the Subject
                                                                                 Subject Vehicle
                                                                                         Vehicle from

      28    FCA, as the Vehicle continued
            FCA, as             continued to  exhibit symptoms
                                           to exhibit symptoms of
                                                               of the
                                                                   theTIPM
                                                                      11PMDefect
                                                                           Defectfollowing
                                                                                  following FCA's
                                                                                            FCA's


                                                            17
                                         COMPLAINT; JURV
                                         COMPLAINT;      TRIAL DEMANDED
                                                    JURY TRIAL
      Case 2:21-cv-01996-FMO-AS Document 1-2 Filed 03/04/21 Page 20 of 28 Page ID #:52




          1    unsuccessful attempts to
               unsuccessful attempts to repair
                                        repair it.
                                               it. However,
                                                   However, FCA
                                                            FCA failed
                                                                failed to provide restitution pursuant to the

          2    Song-Beverly Consumer Warranty Act.

          3            113.       Plaintiffs had no way of knowing about Defendants' deception with respect to

          4    the TIPM
                   T]PM Defect.

          55           114.     Within the time period of any applicable statutes of limitation, Plaintiffs could

          6    not have discovered through the exercise of reasonable diligence that Defendants were

          77   concealing the Defect and conduct complained
                                                 complained of herein and misrepresenting the
                                                               herein and                 the companies'
                                                                                              companies'

          8    true position with respect to the TIPM Defect.

          9
          9            115.     Plaintiffs did not discover, and did not know of, facts that would have caused a

         10    reasonable person to suspect that Defendants had concealed information about the TIPM

0        11    Defect in the FCA Vehicles at the time of sale and thereafter, which was discovered by

         12    Plaintiffs shortly before this action was filed.

         13           116.                                                         Subject Vehicle's
                                Making it even more difficult to discover that the Subject Vehicle's engine

         14-
         14_            from a safety defect was Defendant's issuance
               suffered from                                 issuance of various TSBs and Recalls             -




         15    purporting to be able to fix the symptoms of the TIPM Defect and/or that such symptoms were

U
         16    not the result of a defect.
-
e
         17           117.      Defendants were under a continuous duty to disclose to Plaintiffs the true
z-.
         18    character, quality, and nature of the FCA vehicles suffering from the TIPM Defect, and the
(ID

         19    inevitable repairs, costs, time, and
               inevitable                       and monetary
                                                    monetary damage
                                                             damage resulting
                                                                    resulting from
                                                                              from the
                                                                                    the TIPM
                                                                                        TIPMDeJect.
                                                                                             Defect.

        20                                           FIRST CAUSE OF ACTION

        21                                BY PLAINTIFFS AGAINST DEFENDANT FCA
                                          BY PLAINTIFFS

        22                              OF SUBDIVISION (D) OF CIVIL CODE SECTION 1793.2
                              VIOLATION OF

        23            118.      Plaintiffs incorporate by reference the allegations contained in the paragraphs

               set forth above.
        24 I I set

        25            119.      Defendant and its representatives in this state have been unable to service or

        26     repair the Vehicle to conform to the applicable express warranties after a reasonable number

        27     of opportunities. Despite
                                 Despite this
                                          this fact,  Defendant failed
                                                fact, Defendant failed to
                                                                       to promptly replace the Vehicle
                                                                          promptly replace     Vehicle or make

        28

                                                                  18
                                                                  Is
                                                        JURY TRIAL
                                             COMPLAINT; JURY
                                             COMPLAINT;      TRIALDEMANDED
                                                                   DEMANDED
      Case 2:21-cv-01996-FMO-AS Document 1-2 Filed 03/04/21 Page 21 of 28 Page ID #:53




          1    restitution to Plaintiffs as required by Civil
                              Plaintiffs as                   Code section 1793.2,
                                                        Civil Code         1793.2, subdivision
                                                                                   subdivision (d)  andCivil
                                                                                                (d) and Civil

          2                 1793. 1,subdivision
               Code section 1793.1,  subdivision (a)(2).
                                                 (a)(2).

          3           120.   Plaintiffs
                      120. Plaintiffs   have
                                      have        damaged by
                                             beendamaged
                                           been              Defendant's failure
                                                          by Defendant's failure to
                                                                                 to comply
                                                                                    comply with
                                                                                           with its

          4    obligations pursuant to
                                    to Civil Code section 1793.2,
                                       Civil Code                 subdivision (d) and
                                                          1793.2, subdivision     and Civil Code section
                                                                                      Civil Code section

          55   1793.1,  subdivision (a)(2),
               1793. 1,subdivision   (a)(2), and  thereforebrings
                                             and therefore brings this
                                                                   this cause ofaction
                                                                        causeof  actionpursuant
                                                                                       pursuantto
                                                                                                toCivil
                                                                                                  Civil Code

          6 I section 1794.

          77          121.    Defendant's
                              Defendant's failure
                                          failure to comply with its obligations under Civil
                                                  to comply                                  Code section
                                                                                       Civil Code

          88   1793.2,
               1793.2, subdivision (d) was willful,
                       subdivision (d)     willful, ininthat  Defendantand
                                                         thatDefendant  andits  representative were
                                                                            itsrepresentative  were aware
                                                                                                    aware that

          9    they were unable to service or
                                           or repair the Vehicle to conform
                                              repair the            conform to
                                                                             to the  applicable express
                                                                                 the applicable express

         10    warranties after a reasonable
                                  reasonablenumber  of repair
                                             number of repair attempts, yet Defendant
                                                              attempts, yet Defendant failed and refused to

o        11    promptly replace
                        replace the
                                the Vehicle, ormake
                                    Vehicle,or        restitution.Accordingly,
                                                makerestitution.  Accordingly, Plaintiffs
                                                                               Plaintiffs are
                                                                                          are entitled  to aacivil
                                                                                              entitled to    civil

-        12    penalty of two times
                       of two  times Plaintiffs'
                                     Plaintiffs'actual  damages pursuant to Civil
                                                 actualdamages                    Code section
                                                                            Civil Code section 1794,

r        13    subdivision (c).

         14           122.              does not
                              Defendant does not maintain
                                                 maintain aa qualified third-party dispute
                                                             qualified third-party         resolution process
                                                                                   dispute resolution process


:0 15    15

         16
                     substantially complies
               which substantially

               entitled to a civil
                                   complies with
                                            with Civil

                                   penalty of
                             civil penalty oftwo
                                              two times
                                                       Code section
                                                 Civil Code section 1793.22.

                                                         Plaintiffs'actual
                                                   times Plaintiffs'
                                                                             Accordingly, Plaintiffs
                                                                    1793.22. Accordingly,

                                                                            damages pursuant
                                                                     actualdamages  pursuant to
                                                                                                     are
                                                                                          Plaintiffs are

                                                                                              to Civil Code
                                                                                                 Civil Code
o.
-


         17    section 1794, subdivision (e).
e
         18
         I8           123.    Plaintiffs       civilpenalties
                                          seek civil
                              Plaintiffs seek        penaltiespursuant
                                                              pursuant to
                                                                       to section                    (c), and (e)
                                                                          section 1794, subdivisions (c),
in
(ID


        19     in the alternative and does
                                      doesnot
                                           not seek      cumulatecivil
                                                seektotocumulate  civil penalties,
                                                                        penalties,as
                                                                                   asprovided  inCivil
                                                                                      providedin Civil Code
        IL
         20    section 1794,
                       1794, subdivision (f).
                                         (0.
         21                                     SECOND CAUSE OF
                                                SECOND CAUSE OF ACTION
                                                                ACTION

         22                          BY PLAINTIFFS AGAINST DEFENDANT FCA

         23            VIOLATION OF SUBDIVISION (B) OF CIVIL CODE SECTION 1793.2

         24           124.    Plaintiffs  incorporateby
                              Plaintiffs incorporate  byreference
                                                         reference the  allegations contained
                                                                    the allegations contained in
                                                                                               inthe  paragraphs
                                                                                                  the paragraphs

         25    set forth above.

         26           125.    Although Plaintiffspresented
                              Although Plaintiffs presented the Vehicle
                                                                Vehicle to Defendant's representative
                                                                        to Defendants  representative in this

         27    state, Defendant and
               state, Defendant and its
                                     its representative  failed to
                                         representative failed  to commence
                                                                   commence the  service or
                                                                             the service or repairs
                                                                                             repairs within a
                                                                                                     within a

         28    reasonable
               reasonable time  and failed
                           time and  failed to
                                            to service
                                               service or
                                                       or repair the Vehicle
                                                          repair the Vehicle so as
                                                                                as to  conform to the applicable
                                                                                    to conform


                                                                19
                                            COMPLAINT;
                                            COMPLAINT; JURY TRIAL
                                                            TRIAL DEMANDED
      Case 2:21-cv-01996-FMO-AS Document 1-2 Filed 03/04/21 Page 22 of 28 Page ID #:54




         1
         I    warranties within30
              warranties within    days,ininviolation
                                30days,               ofof
                                              violation    Civil Code section 1793.2, subdivision
                                                        Civil                                      (b).
                                                                                      subdivision (b).

         2    Plaintiffs  didnot
              Plaintiffs did  notextend thethe
                                   extend       time
                                             time  for for completion
                                                        completion      of repairs
                                                                   of repairs      beyond
                                                                              beyond       the 30-day
                                                                                     the 30-day        requirement.
                                                                                                requirement.

         3            126.    Plaintiffs       beendamaged
                                          havebeen
                              Plaintiffs have              by by
                                                     damaged     Defendant's
                                                              Defendant's      failure
                                                                          failure      to comply
                                                                                  to comply       with its
                                                                                            with its

         4    obligations  pursuant
              obligations pursuant to to Civil
                                       Civil   Code
                                             Code    section
                                                  section    1793.2(b),
                                                          1793.2(b),      and therefore
                                                                     and therefore brings brings thisofCause of
                                                                                          this Cause

         55   Action pursuanttotoCivil
              Action pursuant     Civil Code
                                       Code   section
                                            section    1794.
                                                    1794.

         6            127.     Plaintiffs       rightfully
                                           haverightfully
                               Plaintiffs have              rejected
                                                          rejected   and/or
                                                                   and/or    justifiably
                                                                          justifiably     revoked
                                                                                      revoked     acceptance
                                                                                              acceptance of theof the

         7    Vehicle,  andhave
              Vehicle, and        exercised
                            haveexercised    a right
                                          a right     to cancel
                                                  to cancel      the purchase.
                                                            the purchase.       By serving
                                                                          By serving        this Complaint,
                                                                                     this Complaint,

          8   Plaintiffs  dososoagain.
              Plaintiffs do             Accordingly,
                                 again.Accordingly,    Plaintiffs
                                                    Plaintiffs seekseek  the remedies
                                                                    the remedies      provided
                                                                                 provided      in California
                                                                                          in California Civil Civil

         9    Code          1794(b)(1),
                    section1794(b)(1),
              Code section               including
                                       including thethe entire
                                                     entire     contract
                                                            contract      price.
                                                                     price. In theIn  the alternative,
                                                                                   alternative,         Plaintiffs
                                                                                                Plaintiffs seek    seek

        10    the          setforth
                  remediesset
              the remedies     forthinin California
                                       California   Civil
                                                  Civil   Code
                                                        Code     section
                                                             section     1794(6)(2),
                                                                     1794(b)(2),      including
                                                                                 including       the diminution
                                                                                           the diminution in    in

C       11
        II    value    theVehicle
                    ofthe
              value of              resulting
                           Vehicleresulting    from
                                            from      its defects.
                                                  its defects.      Plaintiffs
                                                               Plaintiffs      believe
                                                                          believe that, atthat, at the present
                                                                                           the present  time, thetime, the

        12    Vehicle's  valueisis de minimis.
              Vehicle's value
Wll
        13            128.     Defendant's  failuretoto
                               Defendants failure       comply
                                                      comply   with
                                                             with     its obligations
                                                                  its obligations under CivilCivil
                                                                                      under   CodeCode   section
                                                                                                   section
C-)

        14    1793.2(6)      willful,
                         waswillful,
              1793.2(b) was          in in that
                                         that   Defendant
                                              Defendant and and   its representative
                                                            its representative were aware aware
                                                                                     were that    that
                                                                                               they    they were
                                                                                                    were

-t       15
         Is   obligated      service
              obligated totoservice oror repair
                                      repair thethe Vehicle
                                                 Vehicle     to conform
                                                         to conform to theto the applicable
                                                                           applicable expressexpress  warranties
                                                                                              warranties
0


(_)
         16   within    days,yet
                     30days,
              within 30       yetthey    failed
                                   theyfailed toto
                                                 dodo
                                                    so.so. Accordingly,
                                                        Accordingly,     Plaintiffs
                                                                     Plaintiffs      are entitled
                                                                                are entitled to a civil  civil penalty
                                                                                                    to apenalty
-

        17    of  twotimes
              of two        Plaintiffs'
                      timesPlaintiffs'   actual
                                       actual   damages
                                              damages     pursuant
                                                      pursuant to Civil CodeCode
                                                                    to Civil       section
                                                                             section       I794(c).
                                                                                     1794(c).

         18                                       THIRD CAUSE OF ACTION

         19                           BY PLAINTIFFS AGAINST DEFENDANT FCA

        20
        20           VIOLATION OF SUBDIVISION (A)(3) OF CIVIL CODE SECTION 1793.2

        21
        21            129.     Plaintiffs  incorporate
                               Plaintiffs incorporate byby  reference
                                                         reference     the allegations
                                                                   the allegations      contained
                                                                                   contained        in paragraphs
                                                                                             in paragraphs set    set

        22
        22    forth above.
              forth above.

        23            130.     In violationofofCivil
                               In violation           Code
                                                CivilCode   section
                                                          section   1793.2,
                                                                  1793.2,    subdivision
                                                                          subdivision     (a)(3),
                                                                                      (a)(3),     Defendant
                                                                                              Defendant failedfailed

        24
        24    to make availabletoto
                 makeavailable    itsits authorized
                                       authorized    service
                                                  service and and repair
                                                              repair       facilities
                                                                     facilities       sufficient
                                                                                sufficient serviceservice   literature
                                                                                                   literature  and     and

        25    replacement  partstoto
              replacement parts      effect
                                   effect    repairs
                                          repairs    during
                                                  during     the express
                                                         the express      warranty
                                                                     warranty period.period.  Plaintiffs
                                                                                      Plaintiffs         have been
                                                                                                 have been

        26
        26    damaged     Defendant's
                       byDefendant's
              damaged by                failure
                                     failure    to comply
                                             to comply withwith  its obligations
                                                            its obligations      pursuant
                                                                            pursuant to Civil Civilsection
                                                                                           toCode   Code section

        27      793.2(a)(3),and
              I1793.2(a)(3), andtherefore
                                  therefore  brings
                                          brings thisthis Cause
                                                      Cause     of Action
                                                            of Action      pursuant
                                                                      pursuant       toCode
                                                                               to Civil       Code section
                                                                                        Civilsection 1794. 1794.

        28
        28

                                                                    20
                                              COMPLAINT;      TRIALDEMANDED
                                                         JURY TRIAL
                                              COMPLAINT; JURY       DEMANDED
           Case 2:21-cv-01996-FMO-AS Document 1-2 Filed 03/04/21 Page 23 of 28 Page ID #:55




              1I          131. Defendant's
                          131.              failuretotocomply
                                Defendant's failure     comply with
                                                              with itsits obligations
                                                                       obligations    under
                                                                                   under CivilCivil
                                                                                               CodeCode   section
                                                                                                    section

              2    1793.2,subdivision
                   1793.2, subdivision  (a)(3)
                                      (a)(3)   was
                                             was    wilful,
                                                 wilful,    in that
                                                         in that    Defendant
                                                                 Defendant knewknew    obligation
                                                                                of itsof          to provide
                                                                                         its obligation to provide

              3    literatureand
                   literature andreplacement
                                  replacement   parts
                                             parts     sufficient
                                                   sufficient      to allow
                                                              to allow        its repair
                                                                        its repair         facilities
                                                                                    facilities        to effect
                                                                                               to effect repairsrepairs
                                                                                                                 during during

              4    the warranty
                   the warrantyperiod,
                                period,yetyet Defendant
                                           Defendant     failed
                                                     failed      to take
                                                            to take       any action
                                                                     any action       to correct
                                                                                to correct             to comply
                                                                                                   its failure
                                                                                           its failure         to comply

              5    with the
                        the law.
                             law.Accordingly,
                                 Accordingly,Plaintiffs
                                              Plaintiffs  are
                                                        are   entitled
                                                            entitled to atocivil
                                                                             a civil penalty
                                                                                 penalty      of times
                                                                                         of two        Plaintiffs'
                                                                                                 two times  Plaintiffs'

              6    actualdamages;
                   actual damages;  pursuant
                                  pursuant     to Civil
                                           to Civil CodeCode  section
                                                         section      1794(c).
                                                                 1794(c).

              7
              II                                   FOURTH CAUSE
                                                   FOURTH CAUSEOF
                                                                OFACTION
                                                                   ACTION

              8                          BY PLAINTIFFS
                                            PLAINTIFFSAGAINST
                                                       AGAINSTDEFENDANT
                                                               DEFENDANT FCA
                                                                        FCA

              9                         BREACH OF
                                        BREACH OFEXPRESS
                                                  EXPRESSWRITTEN
                                                          WRITTEN WARRANTY
                                                                 WARRANTY

             10                              (CIV. CODE,
                                             (CIV.       § 1791.2, SUBD. (a); §
                                                   CODE, §                    § 1794)

0            11           132. Plaintiffs
                          132.  Plaintiffsincorporate  byreference
                                           incorporate by referencethethe  allegations
                                                                       allegations     contained
                                                                                   contained       in paragraphs
                                                                                             in paragraphs set   set

             12    forth above.
                   forth above.
C-)
             13           133.
                          133.    In accordance
                                  In accordance  with
                                                with  Defendant's
                                                     Defendant's    warranty,
                                                                 warranty,     Plaintiffs
                                                                           Plaintiffs      delivered
                                                                                      delivered      the Vehicle
                                                                                                the Vehicle to   to
C.)

             14
            _14    Defendant'srepresentative
                   Defendant's  representative   in this
                                             in this statestate to perform
                                                           to perform      warranty
                                                                      warranty repairs.repairs.  Plaintiffs
                                                                                         Plaintiffs         did soa within a
                                                                                                    did so within

             15
             15    reasonable
                   reasonable   time.Each
                              time.   Each   time
                                          time     Plaintiffs
                                                Plaintiffs    delivered
                                                           delivered     the Vehicle,
                                                                     the Vehicle,      Plaintiffs
                                                                                  Plaintiffs       notified
                                                                                             notified       Defendant
                                                                                                      Defendant and   and
0•

C)    '.
             16    its representative
                   its representative of of
                                         thethe characteristics
                                             characteristics of theofDefects.
                                                                      the Defects. However,
                                                                              However,        the representative
                                                                                       the representative failed to failed to
-
Lb
             17
             17    repairthe
                   repair theVehicle,
                              Vehicle,breaching
                                       breachingthethe terms
                                                    terms      of written
                                                          of the  the written warranty
                                                                          warranty      onoccasion.
                                                                                   on each each occasion.

             18
             18           134. Plaintiffs
                          134.  Plaintiffshave  beendamaged
                                           have been damagedby by Defendant's
                                                               Defendant's       failure
                                                                           failure       to comply
                                                                                   to comply with itswith its
(I)

             19
             19    obligationsunder
                   obligations underthe
                                      the express
                                        express    warranty,
                                                warranty,     and therefore
                                                          and therefore bringsbrings  this of
                                                                               this Cause  Cause   ofpursuant
                                                                                              Action  Action pursuant
                                                                                                              to      to

             20
             001   Civil Code
                   Civil       section1794.
                         Code section  1794.

             21
             21           135. Defendant's
                          135.              failuretotocomply
                                Defendant's failure     comply with
                                                              with itsits obligations
                                                                       obligations    under
                                                                                   under      the express
                                                                                         the express       warranty
                                                                                                     warranty

             22
             22    waswillful,
                   was willful, in
                                in that
                                   thatDefendant
                                        Defendant  and
                                                 and its its authorized
                                                          authorized     representative
                                                                     representative      were aware
                                                                                    were aware         that
                                                                                               that they    they were
                                                                                                         were

             23
             23    obligatedtotorepair
                   obligated     repairthethe Defects,
                                            Defects, but but
                                                         theythey intentionally
                                                              intentionally      refused
                                                                            refused        to do
                                                                                    to do so.    so. Accordingly,
                                                                                               Accordingly,         Plaintiffs
                                                                                                            Plaintiffs

             24
             24    areentitled
                   are entitledtotoa a civilpenalty
                                     civil   penaltyof of
                                                       twotwo  times
                                                            times     of Plaintiffs'
                                                                  of Plaintiffs'     actual
                                                                                 actual     damages
                                                                                        damages       pursuant
                                                                                                pursuant to Civilto Civil Code
                                                                                                                  Code

             25 11section
             25    section1794(c).
                           1794(c).

             26    III
                   ///

             27    III
                   ///

             28 11 1H
                   ///

                                                                    II
                                                                    21
                                                COMPLAINT;
                                                COMPLAINT; JURY TRIAL
                                                                TRIAL DEMANDED
         Case 2:21-cv-01996-FMO-AS Document 1-2 Filed 03/04/21 Page 24 of 28 Page ID #:56




             1                                       FIFTH CAUSE OF ACTION

            2                               BY PLAINTIFFS AGAINST DEFENDANTS

            3                  BREACH OF THE IMPLIED WARRANTY OF MERCHANTABILITY

            4                                                        § 1794; §
                                                           § 1791.1; §
                                               (CIV. CODE, §                 § 1795.5)

            5           136.    Plaintiffs  incorporateby
                                Plaintiffs incorporate     reference the
                                                        byreference   the allegations contained in
                                                                          allegations contained     the paragraphs
                                                                                                 inthe  paragraphs

            6    set forth above.

            7           137.    Pursuant to Civil Code section
                                            Civil Code         1792, the
                                                       section 1792,      sale of
                                                                      the sale of the Vehicle was
                                                                                  the Vehicle     accompanied
                                                                                              was accompanied

            8    by Defendant's  implied warranty
                    Defendant's implied  warranty of                  Pursuant to Civil
                                                  of merchantability. Pursuant          Code section
                                                                                  Civil Code         1791.1,
                                                                                             section 1791.1,

            9                 of the implied
                 the duration of             warranty is
                                     implied warranty     coextensive in
                                                       is coextensive    duration with
                                                                      in duration      the duration
                                                                                  withthe  duration of the express
                                                                                                    ofthe  express

           10    written warranty provided
                 written warranty          byDefendant,
                                  providedby            except that
                                             Defendant,except         the duration
                                                                that the               not to
                                                                          duration isisnot  toexceed one-year.
                                                                                              exceed one-year.

U
o          11           138.    Pursuant  to Civil
                                Pursuant to             section 1791.1
                                             Civil Code section 1791.1 (a),   theimplied
                                                                        (a), the          warranty of.
                                                                                  implied warranty of
P.
           12    merchantability means andincludes
                                 meansand  includesthat  theVehicle
                                                    thatthe          willcomply
                                                             Vehiclewill         with each
                                                                          comply with eachof  thefollowing
                                                                                           ofthe  following
 ifio
 'no
 o                             (1) The Vehicle will
                                   The Vehicle willpass          objectionininthe
                                                         withoutobjection
                                                    pass without               thetrade  under the
                                                                                   trade under     contract
                                                                                               the contract
 -   6      13   requirements:
                 requirements: (1)
 G
        14       description; (2)The
                 description;(2)     Vehicleisisfitfitfor
                                 TheVehicle                theordinary
                                                       forthe  ordinarypurposes for whichsuch
                                                                        puposesLwhkh      suchgqqds  are used;.(3)_
                                                                                               goods ar&used;(3'
—po A —
 -<i    15                                 contained, packaged,
                                adequately contained,
                 The Vehicle is adequately                      andlabelled;
                                                      packaged,and   labelled;(4)  TheVehicle
                                                                               (4)The         will conform
                                                                                       Vehiclewill conform to

 -         16                 or affirmations
                     promises or
                 the promises                 offact
                                 affirmations of      made on the container or label.
                                                 fact made
 -

            17          139.    At     time of
                                   the time
                                At the         purchase, or within
                                            ofpurchase,     within one-year thereafter, the Vehicle contained or
                                                                   one-year thereafter,
  =tti
  rt,       18   developed the defects set                  existence of
                                       set forth above. The existence ofeach
                                                                         each of these defects constitutes a
                                                                              ofthese
 (I)

            19   breach
                 breach of      implied warranty because
                           the implied
                        of the                           theVehicle
                                                 becausethe         (I) does not
                                                             Vehicle_(i)does     pass without
                                                                             notpass          objection in
                                                                                      without objection in the
                                                                                                           the_._.

           20    trade under      contract description,
                              the contract
                       under the                        (2) is not fit for
                                           description, (2)            for the          purposes for which
                                                                               ordinary purposes
                                                                           the ordinary              which such
                                                                                                           such

           21          are used,
                 goods are used, (3)
                                  (3) is
                                      is not                                 and labelled, and (4) does not
                                         not adequately contained, packaged, and

           22    conform
                 conform to              or affirmations
                            the promises or
                         to the                          offact
                                            affirmations of fact made        container or label.
                                                                 made on the container    label.

           23           140.  Plaintiffs
                        140. Plaintiffs   have
                                        have        damaged by
                                               beendamaged
                                             been              Defendant's failure
                                                            by Defendant's failure to comply with
                                                                                   to comply with its

           24    obligations under the implied
                 obligations                   warranty, and
                                       implied warranty,     therefore brings this Cause
                                                         and therefore                   of Action
                                                                                   Cause of Action pursuant to

           25    Civil Code section
                 Civil Code         1794.
                            section 1794.

            26   ///
                 III

            27   ///
                 III

            28   ///
                 III

                                                                  22
                                              COMPLAINT; JURY TRIAL
                                              COMPLAINT;      TRIAL DEMANDED
Case 2:21-cv-01996-FMO-AS Document 1-2 Filed 03/04/21 Page 25 of 28 Page ID #:57




    1                                                   CAUSE OF
                                                  SIXTH CAUSE OFACTION
                                                                 ACTION

   2                                  BY PLAINTIFF
                                         PLAINTIFF AGAINST DEFENDANT FCA
                                                           DEFENDANT FCA

   3                                FRAUDULENT              CONCEALMENT
                                               INDUCEMENT — CONCEALMENT
                                    FRAUDULENT INDUCEMENT                    -




   4             141.    Plaintiffs
                 141. Plaintiffs    incorporate
                                 incorporate     by reference
                                             by reference       the allegations
                                                          the allegations       contained
                                                                          contained         in the paragraphs
                                                                                    in the paragraphs

         setforth
    5 I set        above.
             forthabove.

   6             142.                   concealed a
                          Defendant FCA concealed
                          Defendant               a known
                                                    knowndefect
                                                          defectfrom Plaintiffs.
                                                                  from           The
                                                                       Plaintiffs.   defective
                                                                                   The
                                                                                     defective

    7    component      called
         component isiscalled thethe  totally
                                   totally    integrated
                                           integrated    power
                                                      power    module
                                                            module       (or TIPM).
                                                                   (or 11PM).        The consists
                                                                               The 11PM  TIPM consists
                                                                                                  of a of a

   8     computer,  fuses,and
         computer, fuses,  and  internal
                              internal    relays,
                                       relays, andand   is responsible
                                                   is responsible       for controlling
                                                                  for controlling       and distributing
                                                                                  and distributing

    9    electrical  powertotothethe
         electrical power            entire
                                   entire vehicle-everything fromfrom
                                            vehicle-everything          steering
                                                                  steering       and brakes,
                                                                           and brakes,         to the alarm,
                                                                                       to the alarm,

   10    headlights,  andthe
         headlights, and   the fuel
                             fuel   pump.
                                  pump.

   11
   II            143.     Since      TIPMcontrols
                                 the11PM
                          Since the       controls  power
                                                  power to atowide
                                                               a wide  variety
                                                                   variety of essential vehiclevehicle
                                                                                of essential           systems,
                                                                                                systems,

   12    including         and
                    safetyand
         including safety       security
                              security    systems,
                                       systems,     the defect
                                                the defect      leavesleaves
                                                           oftenoften        the vehicles
                                                                       the vehicles        incapable
                                                                                    incapable of     of

   13
   13    providing  reliableoror
         providing reliable      safe
                               safe    transportation.
                                    transportation. ThisThis
                                                         defect may may
                                                             defect causecause  a vehicle
                                                                          a vehicle         to start
                                                                                    to fail to       to start (or
                                                                                                fail (or

  14
  14     take             attempts
              dozensofofattempts
         take dozens               before
                                 before the the engine
                                            engine will turn turn over)
                                                        will over)       because
                                                                   because of the defect,  defect,
                                                                                   of the and      and vehicles
                                                                                              vehicles

   15
   15    start        othertimes
               upatatother
         start up            times only
                                 only to to stall,
                                         stall,    sometimes
                                                sometimes    while
                                                          while      traveling
                                                                traveling at high   high speeds.
                                                                                at speeds.       The TIPM
                                                                                           The 1PM

   16
   16    defect      caused
                 hascaused
         defect has        headlights andand
                             headlights        taillights
                                          taillights       to suddenly
                                                      to suddenly       shut
                                                                  shut off. It has  It has
                                                                               off.also    alsohorns
                                                                                        caused       to horns to
                                                                                                caused

   17    honk,  caralarms
         honk, car              sound,
                    alarmstotosound, andand windshield
                                         windshield    wipers
                                                    wipers to activate all on all
                                                                to activate       onown.
                                                                              their  their own.

  18
  18             144.     Defendant  FCAconcealed
                          Defendant FCA           andand
                                          concealed      suppressed
                                                      suppressed     material
                                                                 material        facts
                                                                          facts to boost  boost confidence
                                                                                       toconfidence in     in

   19    its vehiclesand
         its vehicles      falsely
                      andfalsely    assure
                                 assure    purchasers
                                        purchasers      and lessors
                                                   and lessors        of its vehicles
                                                               of its vehicles that Defendant FCA was FCA
                                                                                       that Defendant a   was a

  20
  20     reputable  manufacturer
         reputable manufacturer thatthat stands
                                      stands    behind
                                             behind      its vehicles
                                                    its vehicles        afterarethey
                                                                 after they       soldare  that and
                                                                                       andsold       that its vehicles
                                                                                                its vehicles

  21     are  safeand
         are safe       reliable.
                   andreliable.

  22             145.     Defendant  FCA's
                          Defendant FCA's   deceptive
                                          deceptive   omissions
                                                    omissions      infected
                                                              infected       all purchases
                                                                       all purchases        andofleases of
                                                                                     and leases

  23
  23              equipped
         vehiclesequipped
         vehicles          with
                          with thethe TIPM,
                                   11PM,    regardless
                                         regardless     of whether
                                                    of whether       the vehicles
                                                               the vehicles        were
                                                                            were used    usedatorthe
                                                                                      or new       new at the

  24
  24     time
         time of acquisition.
              ofacquisition.

  25
  25             146.     As early     2007,Defendant
                             earlyasas2007,  Defendant  FCA
                                                      FCA    knew
                                                          knew of the  the TIPM
                                                                    of11PM       defects,
                                                                            defects,      Defendant
                                                                                     Defendant FCA FCA

  26
  26     had       opportunity
             ampleopportunity
         had ample            to to communicate
                                 communicate to the the public,
                                                  topublic,       its dealerships,
                                                            its dealerships,       and government
                                                                             and government

  27
  27     regulators inina afashion
         regulators          fashion that
                                   that   would
                                        would    have
                                              have     informed
                                                   informed the car-buying publicpublic
                                                                 the car-buying          about
                                                                                  about the    the TIPM
                                                                                            11PM

  28
  28

                                                                23
                                          COMPLAINT;      TRIAL DEMANDED
                                                     JURY TRIAL
                                          COMPLAINT;JURV        DEMANDED
       Case 2:21-cv-01996-FMO-AS Document 1-2 Filed 03/04/21 Page 26 of 28 Page ID #:58




           1   defects
               defects in  vehicles equipped
                        in vehicles          with the TIPM.
                                    equipped with     TIPM. For example, Defendant FCA could
                                                            For example,                     have recalled
                                                                                       could have

           2   the vehicles.

           3          147.
                      147. Plaintiffs  reasonably, justifiably,
                           Plaintiffs reasonably,                and detrimentally
                                                    justifiably, and detrimentally relied on Defendant FCA's
                                                                                   relied on

          4    silence about the TIPM defect when
                                 TIPM defect when deciding whetherto
                                                  decidingwhether  topurchase
                                                                     purchase or  lease a vehicle equipped
                                                                              or lease

           5   with    TIPM,in
               with aa TIPM, inpart because Defendant
                               partbecause  DefendantFCA  was, and
                                                      FCA was, andstill           position of
                                                                   still is, in a position of superior

           6   knowledge about the TIPM defects. Plaintiffs
                               the T1PM          Plaintiffs reasonably         that Defendant
                                                            reasonably trusted that DefendantFCA
                                                                                              FCA would
                                                                                                  would

           7   not sell a dangerously defective vehicle
                          dangerously defective vehicle or
                                                        or fail to
                                                                to recall  those vehicles - or otherwise make
                                                                   recall those            -




           8   widely known
               widely       thatthe
                      knownthat  the vehicles
                                      vehicles were
                                               were dangerously defective such
                                                    dangerously defective such that current and prospective
                                                                               that current

           9          and lessees
               owners and lesseescould makeinformed
                                  couldmake informed decisions  to protect
                                                     decisions to          themselvesand
                                                                   protect themselves andtheir
                                                                                          their families.
                                                                                                 families.

          10                 DefendantFCA
                       148. Defendant
                       148.                actedwith
                                       FCAacted  withmalice
                                                      maliceand   willfuland
                                                             andaawillful     consciousdisregard
                                                                          andconscious disregard for
                                                                                                 for the
                                                                                                     the

          11   rights and safety
                          safety of the Plaintiffs
                                 of the Plaintiffs and the public in committingthese
                                                                  in committing       fraudulent acts.
                                                                                these fraudulent acts.

"'.O •    12           149.  Defendant
                       149. Defendant  FCA
                                      FCA  had,and
                                          had,  andstill
                                                    still has,a aduty
                                                         has,     dutytotodisclose  theTIPM
                                                                           disclosethe  TIPMdefects  because
                                                                                             defectsbecause
7
2] 6
V  g      13             known and/or accessible
               they were known                   only to
                                      accessibleonly  to Defendant FCA, which had superior knowledge
                                                         Defendant FCA,

          14   and access
                   accessto
                          to the  relevant facts,
                              therelevant   facts, and becauseDefendant
                                                   and because           FCA knew
                                                               DefendantFCA  knew that
                                                                                  that the relevant facts were
                                                                                       the relevant
a-5
  g       15                reasonably discoverable
               not known or reasonably              byPlaintiffs.
                                       discoverableby Plaintiffs.
  g
          16           150.  Underthe
                       150. Under   theNational  Trafficand
                                        NationalTraffic  andMotor VehicleSafety
                                                            MotorVehicle Safety Act (the "Safety Act"),49
                                                                                Act (the

          17   U.S.C.                         FCA had the duty to disclose
                      §30101L30183, Defendant FCA
               U.S.C. §§30101L30183,                                        the TIPM
                                                                  disclose the  TIPM defects  toNHTSA,
                                                                                     defects to NHTSA,

          18   and by
                   by extension andimplication
                      extension and                the public.
                                    implication to the             §30118(c). IfIfDefendant FCA had
                                                               Id. §30118(c).
                                                       public. Id.                              had disclosed

          19   the TIPM
               the TIPM defects toNHTSA,
                        defectsto NI-lISA, NHTSA  wouldhave
                                           NHISA would  havemade that information public on its
                                                            made that

         20    websites                                                 automobile safety
                        (www.safecar.gov and www.nhtsa.dot.gov) and its automobile
               websites (www.safecar.gov                                           safety telephone
                                                                                          telephone

         21    hotline.

         22            151.                  stillhas
                               Defendant FCA still hasnot
                                                      notmade
                                                          made full  andadequate
                                                                fulland  adequate disclosure
                                                                                  disclosure and
                                                                                             and continues

         23    to defraud Plaintiffs                        information regarding
                                        concealing material information
                                     by concealing
                          Plaintiffs by                                  regarding the
                                                                                   the TIPM defects that exist
                                                                                       TIPM defects

          24   in the
                  the Vehicle
                      Vehicle and  the risks
                              and the  risks posed
                                             posed by
                                                   by those
                                                      those defects.

          25           152.  Defendant
                       152. Defendant  FCAactively
                                      FCA   actively concealedand/or
                                                   concealed   and/orsuppressed   these material facts, in
                                                                      suppressed these

          26            in part,
               whole or in part, to
                                  to protect
                                     protect its  profitsand
                                              its profits and avoid
                                                              avoid recalls   that would
                                                                     recalls that  wouldhave
                                                                                         have hurt
                                                                                              hurt the  brand's image
                                                                                                    the brand's

          27       cost Defendant
               and cost Defendant FCA        and it
                                  FCA money, and  it did so at the expenseof
                                                               the expense ofPlaintiffs.
                                                                              Plaintiffs.

          28

                                                                 24
                                                        JURY TRIAL DEMANDED
                                             COMPLAINT; JURY
                                             COMPLAINT;
          Case 2:21-cv-01996-FMO-AS Document 1-2 Filed 03/04/21 Page 27 of 28 Page ID #:59




              1          153.  BecauseDefendant
                         153. Because            FCAknew
                                       DefendantFCA  knewthat
                                                           thatany
                                                                anyreasonable  consumer would not
                                                                    reasonable consumer

             2    purchase aavehicle
                  purchase    vehiclewith   defective TIPM,
                                     with aadefective                         substantially less
                                                      TIPM, or would pay only substantially less for that

             3    vehicle, and Defendant FCA
                           and Defendant     was concealing
                                         FCA was            material information
                                                 concealing material  information about the TIPM defects,
                                                                                            TIPM defects,

             4    Defendant FCA      have known that Plaintiffs
                            FCA must have                       was acting
                                                     Plaintiffs was acting on  the basis of
                                                                           on the        of mistaken

             5    knowledge that their vehicles were
                                 their vehicles were safe
                                                     safe and- reliable when
                                                          and•reliable  when they  decided to
                                                                              they decided     purchase or
                                                                                            to purchase or lease
                                                                                                            lease

             6         at market
                  them at
                  them    market price                                           contained aa defective
                                        (without a discount to reflect that they contained
                                 price (without                                               defective TIPM).
                                                                                                        TIPM).

             7           154.   Plaintiffs
                         154. Plaintiffs       notnot
                                           could
                                         could        have
                                                   have  discovered    theTIPM
                                                           discoveredthe   TIPMdefect
                                                                                defectbecause  Defendant FCA
                                                                                       because Defendant FCA

              8   kept all testing  information confidential.
                           testing information

             .9
             .9          155.            FCAactively
                               DefendantFCA
                         155. Defendant               concealed an
                                             activelyconcealed                         Plaintiffs or
                                                                an important fact from Plaintiffs

            10    prevented
                  prevented her  from discovering that fact and as
                            her from                                  result,Plaintiffs
                                                                as aaresult,  Plaintiffs did not know about the
                                                                                                 know about

C-)          11
             II   TIPM defect.

             12          156.  DefendantFCA
                         156. Defendant       intendedtotodeceive
                                         FCAintended               Plaintiffsby
                                                           deceive Plaintiffs    continuingto
                                                                              bycontinuing  tomarket
                                                                                              market the
                                                                                                     the

             13                          the existence
                  Vehicle and concealing the existence of    known TIPM
                                                       of aa known TIPM defect which posed
                                                                        defect which posed major safety
C)
             14   concerns.

             15               Had the information
                         157. Had
                         157.                          disclosed, Plaintiffs
                                                  been disclosed,
                                      information been            Plaintiffs reasonably  wouldhave
                                                                              reasonably would have behaved
                                                                                                    behaved
0     •


o            16   differently.

             17          158.  Plaintiffs
                         158. Plaintiffs  was
                                         was  harmedby
                                             harmed     DefendantFCA's
                                                     byDefendant       concealment of
                                                                 FCA'sconcealment  ofthe  TIPM defect
                                                                                      the TIPM defect
r     U


             I8
             Is   and was aa substantial
                  and was    substantialfactor  in causing
                                         factorin  causingPlaintiffs'  harm. The
                                                           Plaintiffs' harm.     concealment substantially
                                                                             The concealment
Cl)

             19   influenced Plaintiffs'           ofthe
                                          purchase of
                             Plaintiffs' purchase     the Subject Vehicle. Plaintiffs
                                                          Subject Vehicle.            wouldnot
                                                                           Plaintiffswould  nothave purchased the
                                                                                                havepurchased

            20    Subject Vehicle had the TIPM
                                          TIPM defect been disclosed prior
                                               defect been           prior to sale.

            21            159.  Theconcealed
                          159. The            TI PM defect
                                    concealed TIPM         was material.
                                                    defect was

            22    I/I

            23    I/I

            24    I/I

            25    I/I

            26    I/I

            27    II-

            28    I"

                                                                  25
                                                COMPLAINT; JURY TRIAL DEMANDED
                                                COMPLAINT;
      Case 2:21-cv-01996-FMO-AS Document 1-2 Filed 03/04/21 Page 28 of 28 Page ID #:60




          1                                              PRAYER

          2          PLAINTIFFS
                     PLAINTIFFS PRAY
                                PRAY for judgment against Defendant as
                                     forjudgment                    as follows:
                                                                        follows:

          3                     a. For Plaintiffs' actual
                                                   actual damages
                                                          damages in an amount
                                                                  in an amount according
                                                                               according to proof
                                                                                            proof;,

         4                      b. For restitution;

          5                     c. For a civil penalty in
                                                       in the        of two
                                                          the amount of two times Plaintiffs' actual damages
                                                                            times Plaintiffs'

          6                          pursuant to Civil Code section 1794, subdivision (c) or (e);

          7                     d. For any consequential and incidental damages;

          8                                         suit and
                                e. For costs of the suit     Plaintiffs' reasonable attorneys' fees pursuant
                                                         and Plaintiffs'

          9                          to Civil Code section 1794, subdivision (d);

         10                     f. For prejudgment interest at the legal rate;

C)       11                     g. For punitive damages; and                             -


24
        12                      h. For such other relief as the Court may deem proper.
U)
C-)
        13                                   DEMAND FOR JURY TRIAL
                                             DEMAND FOR
C-)
        14           Plaintiffs hereby demand a jury                      of action asserted herein.
                                                 jury trial on all causes of
-4
0
        15
        '5
-:       16   Dated: July 29, 2019                            STRATEGIC LEGAL PRACTICES, APC
0
0
         17
                                                                   c
         18
Co                                                 BY:
                                                   MW
        19                                                Tionna Dolin
                                                          —Attorney_for_Plaintiffs
        20-                                               fJASON                J. ARNOLD
                                                           Atorney-fPlai fs-JASON  J. ARNOLDand
                                                                                             andMELISSA
                                                                                                 MELISSA L.
                                                           ARNOLD
        21
        21
        22

        23

        24

        25

        26

        27

        28

                                                              26
                                                      JURY TRIAL
                                           COMPLAINT; JURY
                                           COMPLAINT;      TRIALDEMANDED
                                                                 DEMANDED
